Exhibit 10.2.1.1

 

NEW ENGLAND POWER POOL

 

SECOND RESTATED NEPOOL AGREEMENT



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 1 Second Restated NEPOOL Agreement     Table
of Contents    

 

SECTION 1

  

DEFINITIONS

   6

1.1

  

Adjusted Sector Voting Share

   6

1.2

  

Adjusted Sub-Sector Voting Share

   7

1.3

  

Agreement

   7

1.4

  

Alternative Resources or AR

   7

1.5

  

Alternative Resources Sector or AR Sector

   7

1.6

  

AR Provider

   7

1.7

  

AR Sector Voting Share

   8

1.8

  

AR Sub-Sector

   8

1.9

  

AR Sub-Sector Quorum Requirement

   9

1.10

  

Balloting Agent

   9

1.11

  

Business Day

   9

1.12

  

Commission

   9

1.13

  

Control Area

   9

1.14

  

Demand Response Resource

   9

1.15

  

Distributed Generation Resource

   10

1.16

  

Distributed Generation Resource Provider

   10

1.17

  

Distributed Generation Sub-Sector

   10

1.18

  

DRP

   10

1.19

  

DRP Group Member

   10

1.20

  

Effective Date

   10

1.21

  

End User Organization

   10

1.22

  

End User Participant

   10

1.23

  

End User Sector

   11

1.24

  

Energy

   11

1.25

  

Energy Efficiency Resource

   11

1.26

  

Entity

   11

1.27

  

First Restated NEPOOL Agreement

   11

1.28

  

Fully Activated Sub-Sector Voting Share

   11

1.29

  

Generation Sector

   12

1.30

  

Good Utility Practice

   12

1.31

  

Governance Load

   12

1.32

  

Governance Only End User Behind-the-Meter Generation

   12

1.33

  

Governance Only Member

   12

1.34

  

Governance Rating

   13

1.35

  

Governance Transmission Owner

   13

1.36

  

Individual RTO Participants

   13

1.37

  

Information Policy

   13

1.38

  

ISO

   13

1.39

  

ISO Operating Documents

   13

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 2 Second Restated NEPOOL Agreement     Table
of Contents    

 

1.40

  

Large End User

   14

1.41

  

Load Response Program

   14

1.42

  

Load Response Resource

   14

1.43

  

Load Response Resource Provider

   14

1.44

  

Load Response Sub-Sector

   14

1.45

  

Market Participant End User

   14

1.46

  

Market Participant Service Agreement or MPSA

   14

1.47

  

Market Rule 1

   14

1.48

  

Market Rules

   14

1.49

  

Markets Committee

   14

1.50

  

Member Adjusted Voting Share

   15

1.51

  

Member Fixed Voting Share

   15

1.52

  

Minimum Response Requirement

   16

1.53

  

NECPUC

   16

1.54

  

NEPOOL

   16

1.55

  

NEPOOL Vote

   16

1.56

  

NERC

   17

1.57

  

New England Control Area

   17

1.58

  

New England Markets

   17

1.59

  

New England Transmission System

   17

1.60

  

Non-Participant

   17

1.61

  

NPCC

   17

1.62

  

Participant

   17

1.63

  

Participant Expenses

   17

1.64

  

Participants Agreement

   17

1.65

  

Participants Committee

   17

1.66

  

PTF or Pool Transmission Facilities

   17

1.67

  

Power Year

   17

1.68

  

Principal Committees

   18

1.69

  

Publicly Owned Entity

   18

1.70

  

Publicly Owned Entity Sector

   18

1.71

  

PURPA

   18

1.72

  

Related Person

   18

1.73

  

Related Person Supplier

   19

1.74

  

Reliability Committee

   19

1.75

  

Renewable Generation Resource

   19

1.76

  

Renewable Generation Resource Provider

   19

1.77

  

Renewable Generation Sub-Sector

   19

1.78

  

Review Board

   19

1.79

  

Sector

   19

1.80

  

Sector Quorum

   20

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 3 Second Restated NEPOOL Agreement     Table
of Contents    

 

1.81

  

Sector Voting Share

   20

1.82

  

Small End User

   20

1.83

  

Sub-Sector Voting Share

   20

1.84

  

Supplier Sector

   20

1.85

  

System

   20

1.86

  

System Operator

   20

1.87

  

System Rules

   20

1.88

  

Tariff

   21

1.89

  

Technical Committees

   21

1.90

  

Transmission Committee

   21

1.91

  

Transmission Operating Agreement or TOA

   21

1.92

  

Transmission Sector

   21

1.93

  

Winter Capability

   21

1.94

  

Winter Period

   21

SECTION 2

  

PURPOSE; EFFECTIVE DATE

   22

2.1

  

Purpose

   22

2.2

  

Effective Date

   22

SECTION 3

  

MEMBERSHIP

   22

3.1

  

Membership

   22

3.2

  

Lack of Place of Business in New England

   23

SECTION 4

  

STATUS OF PARTICIPANTS

   23

4.1

  

Treatment of Certain Entities as Single Participant

   23

4.2

  

Participants to Retain Separate Identities

   23

SECTION 5

  

OBJECTIVES AND COOPERATION

   24

5.1

  

Objectives

   24

5.2

  

Cooperation by Participants

   24

SECTION 6

  

COMMITTEE ORGANIZATION AND VOTING

   25

6.1

  

Principal Committees

   25

6.2

  

Sector Representation

   25

6.3

  

Appointment of Members and Alternates

   30

6.4

  

Term of Members

   30

6.5

  

Regular and Special Meetings

   30

6.6

  

Notice of Meetings

   30

6.7

  

Attendance

   31

6.8

  

Quorum

   31

6.9

  

Voting On Proposed Actions

   31

6.10

  

Voting On Amendments

   31

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 4 Second Restated NEPOOL Agreement     Table
of Contents    

 

6.11

  

Designated Representatives and Proxies

   33

6.12

  

Limits on Representatives

   33

6.13

  

Attendance of Participants at Principal Committee Meetings

   33

6.14

  

Adoption of Bylaws

   33

6.15

  

Joint Meetings of Technical Committees

   33

6.16

  

Appointment of Technical Committee Officers

   34

SECTION 7

  

PARTICIPANTS COMMITTEE

   35

7.1

  

Officers

   35

7.2

  

Adoption of Budgets

   35

7.3

  

Appointment and Compensation of NEPOOL Personnel

   35

7.4

  

Budget & Finance Subcommittee

   35

7.5

  

Appeal of Actions to Review Board

   35

SECTION 8

  

MARKETS COMMITTEE

   36

8.1

  

Officers

   36

8.2

  

Notice to Members and Alternates of Participants Committee

   36

8.3

  

Appeal of Actions

   36

8.4

  

Establishment of Subcommittees and Task Forces

   36

SECTION 9

  

RELIABILITY COMMITTEE

   37

9.1

  

Officers

   37

9.2

  

Notice to Members and Alternates of Participants Committee

   37

9.3

  

Appeal of Actions

   37

9.4

  

Establishment of Subcommittees and Task Forces

   37

SECTION 10

  

TRANSMISSION COMMITTEE

   38

10.1

  

Officers

   38

10.2

  

Notice to Members and Alternates of Participants Committee

   38

10.3

  

Appeal of Actions

   38

10.4

  

Establishment of Subcommittees and Task Forces

   38

SECTION 11

  

REVIEW BOARD

   39

11.1

  

Organization

   39

11.2

  

Composition

   39

11.3

  

Qualifications

   39

11.4

  

Term

   40

11.5

  

Meetings

   40

11.6

  

Bylaws

   40

11.7

  

Procedure on Appeal of Participant Committee Action or Failure to Take Action

   40

11.8

  

Effect of a Review Board Decision

   42

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 5 Second Restated NEPOOL Agreement     Table
of Contents    

 

11.9

  

Rights to Seek Further Review

   42

SECTION 12

  

PUBLICLY OWNED ENTITIES

   43

12.1

  

Capacity Obligations of Publicly Owned Entities

   43

12.2

  

Central Dispatch of the Resources of Publicly Owned Entities

   43

12.3

  

Market Transactions of Publicly-Owned Entities

   43

12.4

  

Maintenance and Operation of Publicly Owned Entity Transmission

         

Facilities in Accordance with Good Utility Practice

   43

12.5

  

Central Dispatch of Publicly-Owned Entity Transmission Facilities

   44

12.6

  

Maintenance and Repair of Publicly Owned Entity Transmission Facilities

   44

12.7

  

Modification and Termination of Section 12

   44

SECTION 13

  

[RESERVED]

   44

SECTION 14

  

EXPENSES

   45

14.1

  

Annual Fee

   45

14.2

  

Participant Expenses

   46

SECTION 15

  

RELATIONSHIPS WITH THE SYSTEM OPERATOR AND NEW ENGLAND STATE AUTHORITIES

   49

15.1

  

Participants Agreement

   49

15.2

  

New England State Authorities

   49

SECTION 16

  

MISCELLANEOUS PROVISIONS

   50

16.1

  

Payment of Pool Charges; Termination of Status as Participant

   50

16.2

  

Assignment

   51

16.3

  

Force Majeure

   51

16.4

  

Waiver of Defaults

   51

16.5

  

Other Contracts

   52

16.6

  

Liability and Insurance

   52

16.7

  

Records and Information

   52

16.8

  

Construction

   52

16.9

  

Amendment

   53

16.10

  

Termination

   53

16.11

  

Notices to Participants, Committees, or Committee Members

   53

16.12

  

Severability and Renegotiation

   55

16.13

  

No Third-Party Beneficiaries

   55

16.14

  

Counterparts

   55

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 6 Second Restated NEPOOL Agreement    

Section 1 - Definitions

   

 

THIS AGREEMENT dated as of the first day of September, 1971, as amended, was
entered into by the signatories thereto for the establishment by them of a bulk
power pool to be known as NEPOOL and is restated for a second time by an
amendment dated as of August 16, 2004 for the purposes set forth herein.

 

In consideration of the mutual agreements and undertakings herein, the
signatories hereby agree as follows:

 

SECTION 1

 

DEFINITIONS

 

Whenever used in this Agreement, in either the singular or plural number, each
of the following terms shall have the following respective meanings:

 

1.1 Adjusted Sector Voting Share applies only for votes of Technical Committees
and shall be determined for each Technical Committee vote in accordance with the
following formula:

 

         A = S + (S * [(100%-P)/P])

 

Where:

 

  A is the Sector’s Adjusted Sector Voting Share.

 

  S is (i) for each active Sector which has not satisfied its Sector Quorum
requirements, the sum of the Member Fixed Voting Shares of the Sector members
who vote on the proposed action, or on whose behalf a vote is properly cast, and
(ii) for each active Sector which has satisfied its Sector Quorum requirements,
that Sector’s Sector Voting Share.

 

  P is the sum of (A) for each active Sector which has not satisfied its Sector
Quorum requirements, the Member Fixed Voting Shares of the members who voted on
the proposed action or on whose behalf a vote is properly cast and (B) the
Sector Voting Shares of all Sectors which have satisfied their Sector Quorum
requirements.

 

The aggregate Adjusted Sector Voting Share for each vote shall equal one hundred
percent (100%).

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 7 Second Restated NEPOOL Agreement    

Section 1 - Definitions

   

 

1.2 Adjusted Sub-Sector Voting Share shall be determined for each Principal
Committee vote in accordance with the following formula:

 

  AVS = T + (T * [(AR Sector Voting Share %-Q)/Q])

 

Where:

 

  AVS is an AR Sub-Sector’s Adjusted Voting Share.

 

  T is (i) for each Sub-Sector which has not satisfied its AR Sub-Sector Quorum
Requirement, the sum of the Member Fixed Voting Shares of the Sub-Sector members
who vote on the proposed action, or on whose behalf a vote is properly cast, and
(ii) for each Sub-Sector which has satisfied its AR Sub-Sector Quorum
Requirement, that Sub-Sector’s Sub-Sector Voting Share.

 

  Q is the sum of (A) for each Sub-Sector which has not satisfied its AR
Sub-Sector Quorum Requirement, the Member Fixed Voting Shares of the Sub-Sector
members who voted on the proposed action or on whose behalf a vote is properly
cast and (B) the Sub-Sector Voting Shares of the AR Sub-Sectors which have
satisfied their AR Sub-Sector Quorum Requirement.

 

The aggregate Adjusted Sub-Sector Voting Share for each vote shall equal the sum
of the Member Fixed Voting Shares of the AR Sub-Sector voting members.

 

1.3 Agreement is this second restated contract and attachments as amended and
restated from time to time.

 

1.4 Alternative Resources or AR are Renewable Generation Resources, Distributed
Generation Resources, and Load Response Resources.

 

1.5 Alternative Resources Sector or AR Sector is the Sector established pursuant
to Section 6.2(d) of this Agreement.

 

1.6 AR Provider is a Participant with a “Substantial Business Interest” in
Alternative Resources located within the New England Control Area. For the
purposes of this Agreement,

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 8 Second Restated NEPOOL Agreement    

Section 1 - Definitions

   

 

(a) a Participant has a Substantial Business Interest in Alternative Resources
if:

 

(i) either (A) the Participant owns or controls any Alternative Resource and at
least 75% of its Energy resources within the New England Control Area are
Alternative Resources; or (B) the Participant (1) owns or controls at least 50
MW (or its equivalent) of Alternative Resources within the New England Control
Area or (2) has an independently verifiable capital investment in its
Alternative Resources in the New England Control Area as of the end of the most
recent calendar year of at least $30,000,000, regardless of the percentage of
its business interests those Alternative Resources represent; and

 

(ii) either (A) the quantity of Alternative Resources (in megawatts) and other
generation resources in the New England Control Area owned or controlled by the
Participant exceeds the highest quantity of hourly Governance Load
responsibility held by the Participant in the prior twelve (12) months; or
(B) the quantity of generation (in megawatt hours) in the past twelve months
from Alternative Resources and other generation resources in the New England
Control Area that the Participant owns or controls exceeds the total quantity of
Governance Load responsibility held by the Participant in the prior twelve
months; or (C) the Participant has not held any Governance Load responsibility
in the prior twelve (12) months but otherwise meets one of the tests set forth
in (i)(A) or (i)(B) above.

 

(b) the only Alternative Resources that shall be taken into account for purposes
of determining whether an Entity qualifies as an AR Provider are (i) those
generating resources that are within the New England Control Area that are
(A) currently in operation, (B) under construction, or (C) proposed for
operation as generation and that have received approvals under Sections 18.4
and/or 18.5 of the First Restated NEPOOL Agreement between July 1, 2002 and the
Effective Date or received approvals on or after the Effective Date under
Sections I.3.9 and/or I.3.10 of the Tariff or for which completed environmental
air or environmental siting applications have been filed or permits exist; or
(ii) Demand Response Resources that are enrolled in the Load Response Program
and have not been inactive in that Program for a period exceeding six
(6) months; or (iii) Energy Efficiency Resources that have not been inactive in
an Energy efficiency program of a New England state for a period exceeding six
(6) months.

 

1.7 AR Sector Voting Share is the sum of the Sub-Sector Voting Shares of the AR
Sub-Sectors.

 

1.8 AR Sub-Sector is the Renewable Generation Sub-Sector, Distributed Generation
Sub-Sector, or the Load Response Sub-Sector of the AR Sector created pursuant to
the terms of this Agreement.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 9 Second Restated NEPOOL Agreement    

Section 1 - Definitions

   

 

1.9 AR Sub-Sector Quorum Requirement for an AR Sub-Sector shall be the lesser of
(i) fifty percent (50%) or more (rounded to the next higher whole number) of the
voting members of the Sub-Sector, or (ii) five (5) or more voting members of the
Sub-Sector for the Participants Committee or three (3) or more voting members of
the Sub-Sector for the Technical Committees.

 

1.10 Balloting Agent is the Secretary of the Participants Committee.

 

1.11 Business Day shall have the meaning set forth in the Tariff.

 

1.12 Commission is the Federal Energy Regulatory Commission.

 

1.13 Control Area is an electric power system or combination of electric power
systems to which a common automatic generation control scheme is applied in
order to:

 

(a) match, at all times, the power output of the generators within the electric
power system(s) and capacity and Energy purchased from entities outside the
electric power system(s), with the load within the electric power system(s);

 

(b) maintain scheduled interchange with other Control Areas, within the limits
of Good Utility Practice;

 

(c) maintain the frequency of the electric power system(s) within reasonable
limits in accordance with Good Utility Practice and the criteria of the
applicable regional reliability council or the NERC; and

 

(d) provide sufficient generating capacity to maintain operating reserves in
accordance with Good Utility Practice.

 

1.14 Demand Response Resource is for the purposes of this Agreement any resource
in the New England Control Area that (a) produces quantifiable and verified,
time-specific and location-specific load reductions from implementation of
demand response measures for which the Entity that provides or controls the
resource receives compensation; or (b) qualifies as a demand response resource,
including distributed generation, pursuant to the Load Response Program; or
(c) qualifies to receive an Installed Capacity payment pursuant to the Load
Response Program; or (d) is determined by the Participants Committee to be a
Demand Response Resource.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 10 Second Restated NEPOOL Agreement    

Section 1 - Definitions

   

 

1.15 Distributed Generation Resource is for the purposes of this Agreement any
electric generating facility in the New England Control Area that: (a) generates
electricity pursuant to a distributed generation tariff or contract; or (b) is
interconnected to the New England Transmission System or a New England
distribution system pursuant to a distributed generation agreement; or (c) the
Participants Committee determines is a Distributed Generation Resource.

 

1.16 Distributed Generation Resource Provider is an AR Provider which, together
with its Related Persons, owns or controls Distributed Generation Resources.

 

1.17 Distributed Generation Sub-Sector is the AR Sub-Sector established pursuant
to Section 6.2(d)(i)(2) of this Agreement.

 

1.18 DRP is a Participant that (a) is eligible and has enrolled itself and/or
one or more eligible end users to provide a reduction in Energy usage in the New
England Control Area (whether through reduced Energy consumption or the
operation of on-site generation which when operated does not result in net
electric export to the grid) pursuant to the Load Response Program; (b) does not
participate in the New England Market other than as permitted or required
pursuant to the Load Response Program; (c) elected to be treated as a DRP before
it became a Participant; and (d) was a DRP before the Effective Date.

 

1.19 DRP Group Member has the meaning set forth in Section 6.2(d) of this
Agreement.

 

1.20 Effective Date of this Agreement is the Operations Date that occurs in
accordance with Paragraph 1 of the Settlement Agreement Resolving Specified
Issues dated August 20, 2004 entered into by and among the Settling Parties (as
that term is defined in the Settlement Agreement).

 

1.21 End User Organization is an End User Participant which is (a) a registered
tax-exempt non-profit organization with (i) an organized board of directors and
(ii) a membership (A) of at least 100 Entities that buy electricity at wholesale
or retail in the New England states or (B) with an aggregate peak monthly demand
(non-coincident) for load in New England, including load served by Governance
Only End User Behind-the-Meter Generation, of at least ten (10) megawatts or
(b) a municipality or other governmental agency located in New England which
does not meet the definition of Publicly Owned Entity.

 

1.22 End User Participant is a Participant which is (a) a consumer of
electricity in the New England Control Area that generates or purchases
electricity primarily for its own consumption, (b) a non-profit group
representing such consumers, or (c) a Related Person of

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 11 Second Restated NEPOOL Agreement    

Section 1 - Definitions

   

 

another End User Participant and which (i) is licensed as a competitive supplier
under the statutes and regulations of the state in which the End User
Participant which is its Related Person is located and (ii) participates in the
New England Market solely to serve the load of the End User which is its Related
Person.

 

1.23 End User Sector is the Sector established pursuant to Section 6.2(f) of
this Agreement.

 

1.24 Energy is power produced in the form of electricity, measured in
kilowatt-hours or megawatt-hours.

 

1.25 Energy Efficiency Resource is for the purposes of this Agreement any
resource in the New England Control Area that is not a generator and either
(a) produces quantifiable and verified, time-specific and location-specific load
reductions from implementation of measures that reduce the Energy used by
end-use devices and systems while maintaining comparable service for which the
Entity that provides or controls the resource receives compensation pursuant to
an energy efficiency program of a New England state; or (b) is determined by the
Participants Committee to be an Energy Efficiency Resource.

 

1.26 Entity is any person or organization whether the United States of America
or Canada or a state or province or a political subdivision thereof or a duly
established agency of any of them, a private corporation, a partnership, an
individual, an electric cooperative or any other person or organization
recognized in law as capable of owning property and contracting with respect
thereto that is either:

 

(a) engaged in the electric power business (the generation and/or transmission
and/or distribution of electricity for consumption by the public; or the
purchase, as a principal or broker, of installed capability, Energy, operating
reserve, or ancillary services; or the ownership or control of Load Response
Resources); or

 

(b) a consumer of electricity in the New England Control Area that generates or
purchases electricity primarily for its own consumption or a non-profit group
representing such consumers.

 

1.27 First Restated NEPOOL Agreement is the NEPOOL Agreement as in effect just
prior to the Effective Date.

 

1.28 Fully Activated Sub-Sector Voting Share is eight and one-third percent (8
1/3%) in the case of the Renewable Generation Sub-Sector and four and one-sixth
percent (4 1/6%) in the case of each of the Distributed Generation and Load
Response Sub-Sectors.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 12 Second Restated NEPOOL Agreement    

Section 1 - Definitions

   

 

1.29 Generation Sector is the Sector established pursuant to Section 6.2(a) of
this Agreement.

 

1.30 Good Utility Practice shall have the meaning set forth in the Tariff.

 

1.31 Governance Load (in Kilowatts) of a Participant during any particular hour
and solely for purposes of determining eligibility for participation in the AR
Sector is the greater of (A) Real-Time Load Obligation (as defined in the Market
Rules) for such hour during the period in question, or (B) the total during such
hour, of (a) kilowatthours provided by such Participant to its retail customers
for consumption, plus (b) kilowatthours of use by such Participant, plus
(c) kilowatthours of electrical losses and unaccounted for use by the
Participant on its system, plus (d) kilowatthours used by such Participant for
pumping Energy for its entitlements in pumped storage hydroelectric generating
facilities, plus (e) kilowatthours delivered by such Participant to
Non-Participants. The Governance Load of a Participant may be calculated in any
reasonable manner which substantially complies with this definition.

 

1.32 Governance Only End User Behind-the-Meter Generation is for purposes of
Sections 1.21 and 1.40 of this Agreement generation that has all three (3) of
the following attributes: (i) it is owned by a Governance Only Member; and
(ii) it is used to meet that Governance Only Member’s load or, for any hour in
which the output of the Governance Only End User Behind-the-Meter Generation
owned by the Governance Only Member exceeds its Regional Network Load (as
defined in Section II of the Tariff), another Participant or Individual RTO
Participant which is not a Governance Only Member is obligated under tariff or
contract to report such excess to the System Operator pursuant to the Market
Rules; and (iii) it is delivered to the Governance Only Member without the use
of PTF or another Entity’s transmission or distribution facilities.

 

1.33 Governance Only Member is an End User Participant that participates in
NEPOOL for governance purposes only; provided, however, that a Governance Only
Member may elect to participate in the Load Response Program without losing the
benefits of Governance Only Member status for any other purpose under this
Agreement. An End User Participant may elect to be a Governance Only Member
before its application is approved by NEPOOL or by a written notice delivered to
the Secretary of the Participants Committee. Other than for an election made
prior to the approval of its application by NEPOOL, the election to be a
Governance Only Member shall become effective beginning on the first annual
meeting of the Participants Committee following notice of such election.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 13 Second Restated NEPOOL Agreement    

Section 1 - Definitions

   

 

1.34 Governance Rating is (a) with respect to an electric generating unit or
combination of units (other than a Distributed Generation Resource), (i) the
Winter Capability of such unit or combination of units, or (ii) if no Winter
Capability has been determined by the System Operator, the aggregate name plate
rating of such unit or combination of units; (b) with respect to Demand Response
Resources, the highest adjusted capability value (determined in accordance with
the Load Response Program) for those Demand Response Resources in the prior
twelve (12) months; (c) for Distributed Generation Resources not participating
in the New England Markets or the Load Response Program, the name plate rating
of the Distributed Generation Resource; or (d) for Energy Efficiency Resources,
the highest verified co-incident peak savings provided during the hours of the
Load Response Program during the prior twelve (12) months. The Governance Rating
of a Participant may be determined by the System Operator in any reasonable
manner which substantially complies with this definition.

 

1.35 Governance Transmission Owner for the purposes of this Agreement is an
owner of PTF which makes its PTF available under the Tariff and owns a Local
Network (as that term is defined in the Tariff) listed in Attachment E to the
Tariff which is not a Publicly Owned Entity, including any affiliate of an owner
of PTF that owns transmission facilities that are made available as part of such
owner’s Local Network; provided that if an owner of PTF was not listed in
Attachment E to the NEPOOL Open Access Transmission Tariff as that Tariff was in
effect on May 10, 1999, the owner of PTF must also (1) own, or lease with rights
equivalent to ownership, PTF with an original capital investment in its PTF as
of the end of the most recent year for which figures are available from annual
reports submitted to the Commission in Form 1 or any similar form containing
comparable annualized data of at least $30,000,000, and (2) provide transmission
service to non-affiliated customers pursuant to an open access transmission
tariff on file with the Commission.

 

1.36 Individual RTO Participants are the Entities defined as “Individual
Participants” in Section 1 of the Participants Agreement.

 

1.37 Information Policy is the policy on file with the Commission as part of the
Tariff establishing guidelines regarding the information received, created and
distributed by Participants and the System Operator in connection with the New
England Markets and the New England Transmission System.

 

1.38 ISO is ISO New England Inc., acting as the regional transmission
organization for the New England Control Area.

 

1.39 ISO Operating Documents shall have the meaning set forth in the Tariff.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 14 Second Restated NEPOOL Agreement    

Section 1 - Definitions

   

 

1.40 Large End User is an End User Participant which is considered for this
purpose to be (a) a single end user with a peak monthly demand (non-coincident)
for load in New England, including load served by Governance Only End User
Behind-the-Meter Generation, of at least one (1) megawatt, or (b) a group of two
or more corporate entities each with a peak monthly demand (non-coincident) for
load in New England, including load served by Governance Only End User
Behind-the-Meter Generation, of at least 0.35 megawatts that together totals at
least one (1) megawatt.

 

1.41 Load Response Program is the load response program included in the Market
Rules.

 

1.42 Load Response Resource is for the purposes of this Agreement an Energy
Efficiency Resource or Demand Response Resource.

 

1.43 Load Response Resource Provider is an AR Provider which, together with its
Related Persons, owns or controls Load Response Resources.

 

1.44 Load Response Sub-Sector is the AR Sub-Sector established pursuant to
Section 6.2(d)(i)(3) of this Agreement.

 

1.45 Market Participant End User is an End User Participant that participates
directly in the New England Markets; provided, however, that a Governance Only
End User which participates in the Load Response Program shall not be considered
a Market Participant End User.

 

1.46 Market Participant Service Agreement or MPSA shall have the meaning set
forth in the Tariff.

 

1.47 Market Rule 1 is Market Rule 1 and the appendices and attachments thereto
set out in Section III of the Tariff, as modified and amended from time to time.

 

1.48 Market Rules are the rules defined in the Participants Agreement,
including, on the Effective Date, Market Rule 1.

 

1.49 Markets Committee is the committee whose responsibilities are specified in
Section 8.2.2 of the Participants Agreement.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 15 Second Restated NEPOOL Agreement    

Section 1 - Definitions

   

 

1.50 Member Adjusted Voting Share

 

(a) for a voting member of each active Sector (other than the AR Sector) which
casts an affirmative or negative vote on a proposed action or amendment and
which has been appointed by a Participant or group of Participants which are
members of a Sector satisfying its Sector Quorum requirement for the proposed
action or amendment, is the quotient obtained by dividing (i) the Sector Voting
Share of that Sector for the Participants Committee or the Adjusted Sector
Voting Share of that Sector for the Technical Committees by (ii) the number of
voting members appointed by members of that Sector which cast affirmative or
negative votes on the matter, adjusted, if necessary, for End User Participants
and group voting members as provided in the definition of “Member Fixed Voting
Share”; and

 

(b) for a voting member of an AR Sub-Sector which casts an affirmative or
negative vote on a proposed action or amendment and which has been appointed by
a Participant or group of Participants which are members of an AR Sub-Sector
satisfying its AR Sub-Sector Quorum Requirement for a proposed action or
amendment, is the quotient obtained by dividing (i) the Adjusted AR Sub-Sector
Voting Share of that Sub-Sector by (ii) the number of voting members appointed
by members of that Sub-Sector which cast affirmative or negative votes on the
matter.

 

1.51 Member Fixed Voting Share.

 

(a) for a voting member of each active Sector (other than the AR Sector),
whether or not the member is in attendance, is the quotient obtained by dividing
(i) the Sector Voting Share of the Sector to which the Participant or group of
Participants which appointed the voting member belongs by (ii) the total number
of voting members appointed by members of that Sector, adjusted, if necessary,
to take into account (A) the manner in which the voting shares of End User
Participants are to be determined while they are members of the Publicly Owned
Entity Sector, and (B) any required change in the voting share of the
Transmission Group Member, as determined in accordance with Section 6.2(b); and

 

(b) for a voting member of an AR Sub-Sector whether or not the member is in
attendance and until the sum of the Member Fixed Voting Shares of the Sub-Sector
voting members equals or exceeds the Fully Activated Sub-Sector Voting Share, is
either 1 2/3% if the voting member represents a Participant or Participants
which own or control, together with their Related Persons, more than 15 MW (or
its equivalent) of Alternative Resources or 1% if the voting member represents
less than 15 MW (or its equivalent) of Alternative Resources. When the sum of
the Member Fixed Voting Shares of the AR Sub-Sector voting members equals or
exceeds the Fully Activated Sub-Sector Voting Share, the Member Fixed Voting
Share for the

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 16 Second Restated NEPOOL Agreement    

Section 1 - Definitions

   

 

voting member whether or not the voting member is in attendance will be the
quotient obtained by dividing (i) the Fully Activated Sub-Sector Voting Share by
(ii) the total number of voting members appointed by Participants in that
Sub-Sector.

 

1.52 Minimum Response Requirement with respect to a proposed amendment to this
Agreement means that the ballots received by the Balloting Agent from
Participants relating to the proposed amendment before the end of the
appropriate time specified in Section 6.11(c) must satisfy the following
thresholds:

 

(a) the sum of the Member Fixed Voting Shares of the Participant voting members
whose ballots are received must equal at least fifty percent (50%); and

 

(b) the Participants whose voting members timely return ballots for or against
the amendment must include Participants that are represented by voting members
having at least fifty percent (50%) of the Member Fixed Voting Shares in each of
a majority of the activated Sectors.

 

1.53 NECPUC is the New England Conference of Public Utilities Commissioners,
Inc., including any successor organization.

 

1.54 NEPOOL is the New England Power Pool, the voluntary unincorporated
association organized under and governed by this Agreement, and the Entities
collectively participating in the New England Power Pool as Participants.

 

1.55 NEPOOL Vote:

 

(a) with respect to an amendment or proposed action of the Participants
Committee is the sum of (i) the Member Adjusted Voting Shares of the voting
members of the Committee which cast an affirmative vote on the proposed action
or amendment and which have been appointed by a Participant or group of
Participants which are members of a Sector satisfying its Sector Quorum
requirements and (ii) the Member Fixed Voting Shares of the voting members of
the Committee which cast an affirmative vote on the proposed action or amendment
and which have been appointed by a Participant or group of Participants which
are members of a Sector which fails to satisfy its Sector Quorum requirements;
and

 

(b) with respect to a proposed action of a Technical Committee is the sum of the
Member Adjusted Voting Shares of the voting members of the Committee which cast
an affirmative vote on the proposed action.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 17 Second Restated NEPOOL Agreement    

Section 1 - Definitions

   

 

1.56 NERC is the North American Electric Reliability Council, including any
successor organization.

 

1.57 New England Control Area shall have the meaning set forth in Section II of
the Tariff.

 

1.58 New England Markets are the markets for Energy, capacity and certain
ancillary services within the New England Control Area as set forth in the
Market Rules.

 

1.59 New England Transmission System is the system of transmission facilities
within the New England Control Area under the System Operator’s operational
jurisdiction.

 

1.60 Non-Participant is any entity which is not a Participant.

 

1.61 NPCC is the Northeast Power Coordinating Council, including any successor
organization.

 

1.62 Participant is an eligible Entity (or group of Entities which has elected
to be treated as a single Participant pursuant to Section 4.1) which has become
a Participant in accordance with Section 3.1 until such time as such Entity’s
status as a Participant terminates pursuant to Sections 6.2 or 16.1.

 

1.63 Participant Expenses are those costs and expenses that are incurred
pursuant to authorization of the Participants Committee and are not considered
costs and expenses of the System Operator. Participant Expenses shall be
allocated in accordance with Section 1.1.

 

1.64 Participants Agreement is the Participants Agreement among the ISO and the
NEPOOL Participants acting by and through the Participants Committee and the
Individual Participants (as defined therein), as modified and amended from time
to time in accordance with its terms.

 

1.65 Participants Committee is the committee whose responsibilities are
specified in Section 8.1 of the Participants Agreement.

 

1.66 PTF or Pool Transmission Facilities shall have the meaning set forth in the
Tariff.

 

1.67 Power Year is the twelve (12) month period as defined in the Participants
Agreement.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 18 Second Restated NEPOOL Agreement    
Section 1 - Definitions    

 

1.68 Principal Committees are the Participants Committee and the Technical
Committees.

 

1.69 Publicly Owned Entity is an Entity which is either a municipality or an
agency thereof, or a body politic and public corporation created under the
authority of one of the New England states, authorized to own, lease and operate
electric generation, transmission or distribution facilities, or an electric
cooperative, or an organization of any such entities.

 

1.70 Publicly Owned Entity Sector is the Sector established pursuant to
Section 6.2(e) of this Agreement.

 

1.71 PURPA is the Public Utility Regulatory Policies Act of 1978.

 

1.72 Related Person of a Participant is:

 

(a) for all Participants, either (i) a corporation, partnership, business trust
or other business organization 10% or more of the stock or equity interest in
which is owned directly or indirectly by, or is under common control with, the
Participant, or (ii) a corporation, partnership, business trust or other
business organization which owns directly or indirectly 10% or more of the stock
or other equity interest in the Participant, or (iii) a corporation,
partnership, business trust or other business organization 10% or more of the
stock or other equity interest in which is owned directly or indirectly by a
corporation, partnership, business trust or other business organization which
also owns 10% or more of the stock or other equity interest in the Participant,
or (iv) a natural person, or a member of such natural person’s immediate family,
who is, or within the last 12 months has been, an officer, director, partner,
employee, or representative in NEPOOL activities of, or natural person having a
material ongoing business or professional relationship directly related to
NEPOOL activities with, the Participant or any corporation, partnership,
business trust or other business organization related to the Participant
pursuant to clauses (i), (ii) or (iii) of this Section 1.72(a); and

 

(b) for all End User Participants which are also natural persons, a Related
Person is (i) a member of such End User’s immediate family, or (ii) a
Participant and any corporation, partnership, business trust, or other business
organization related to the Participant pursuant to clauses (i), (ii) or
(iii) of Section 1.72(a), of which such End User Participant, or a member of
such End User Participant’s immediate family, is, or within the last twelve
(12) months has been, an officer, director, partner, or employee of, or with
which an individual End User Participant has, or within the last twelve
(12) months had, a material ongoing business or professional relationship
directly related to NEPOOL activities, or (iii) another Participant which,
within the last twelve (12) months, has paid a portion of the End User
Participant’s

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 19 Second Restated NEPOOL Agreement    
Section 1 - Definitions    

 

expenses under Section 14 of this Agreement or Section 19 of the First Restated
NEPOOL Agreement, or (iv) a corporation, partnership, business trust or other
business organization in which the End User Participant owns stock and/or equity
with a fair market value in excess of $50,000.

 

(c) Notwithstanding the foregoing, for the purposes of this definition, an
individual shall not be deemed to have or had a material on-going business
relationship directly related to NEPOOL activities with any corporation,
partnership, business trust, other business organization or Publicly Owned
Entity solely as a result of being served, as a customer, with electricity or
gas.

 

1.73 Related Person Supplier is a Participant that (i) is represented by a
voting member of the Supplier Sector, (ii) participates in the New England
Markets solely to serve one or more Related Persons that are not Participants
but consume electricity in the New England Control Area and that generate or
purchase electricity primarily for their own consumption, and (iii) is licensed
as a competitive supplier under the statutes and regulations of each New England
state in which it serves any such Related Person.

 

1.74 Reliability Committee is the committee whose responsibilities are specified
in Section 8.2.3 of the Participants Agreement.

 

1.75 Renewable Generation Resource is for the purposes of this Agreement any
electric generating facility in the New England Control Area that: (a) is
defined as renewable generation under any New England state renewable portfolio
standard; or (b) satisfies the criteria for a Small Power Production Facility
under PURPA; or (c) primarily uses one or more of the following fuels, Energy
resources, or technologies: solar, wind, hydro, tidal, geothermal, or biomass;
or (d) the Participants Committee determines is a Renewable Generation Resource.

 

1.76 Renewable Generation Resource Provider is an AR Provider which, together
with its Related Persons, owns or controls Renewable Generation Resources.

 

1.77 Renewable Generation Sub-Sector is the AR Sub-Sector that is established
pursuant to Section 6.2(d)(i)(1) of this Agreement.

 

1.78 Review Board is the board whose responsibilities are specified in
Section 11.

 

1.79 Sector is the Generation Sector, the Transmission Sector, the Supplier
Sector, the AR Sector, the Publicly Owned Entity Sector, the End User Sector, or
any other Sector created pursuant to the terms of this Agreement.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 20 Second Restated NEPOOL Agreement    
Section 1 - Definitions    

 

1.80 Sector Quorum for a Sector shall be the lesser of (a) fifty percent
(50%) or more (rounded to the next higher whole number) of the voting members of
the Sector, or (b) five (5) or more voting members of the Sector for the
Participants Committee or three (3) or more voting members of the Sector for the
Technical Committees.

 

1.81 Sector Voting Share is:

 

(a) for the AR Sector, the sum of the Member Fixed Voting Shares; and

 

(b) for each active Sector (other than the AR Sector), the quotient obtained by
dividing one hundred percent (100%) minus the AR Sector Voting Share by the
number of active Sectors (other than the AR Sector). For example, if there are
five active Sectors (other than the AR Sector) and the AR Sector Voting Share is
sixteen and two-thirds percent (16 2/3%), the Sector Voting Share of each of the
other Sectors is also sixteen and two-thirds percent (16 2/3%). The aggregate
Sector Voting Shares shall equal one hundred percent (100%).

 

1.82 Small End User is a End User Participant which does not otherwise meet the
definition of Large End User or End User Organization.

 

1.83 Sub-Sector Voting Share is either (a) the Fully Activated Sub-Sector Voting
Share where the sum of the Member Fixed Voting Shares of the voting members of
the Sub-Sector is equal to or greater than its Fully Activated Sub-Sector Voting
Share or (b) the sum of the Member Fixed Voting Shares of the voting members of
that Sub-Sector where such sum is less than the Fully Activated Sub-Sector
Voting Share.

 

1.84 Supplier Sector is the Sector established pursuant to Section 6.2(c) of
this Agreement.

 

1.85 System is the system defined in the Participants Agreement.

 

1.86 System Operator is the central dispatching agency referred to in this
Agreement which has responsibility for the operation of the New England Control
Area from the regional control center and the administration of the Tariff. As
of the Effective Date, the System Operator is the ISO (the regional transmission
organization for New England).

 

1.87 System Rules are the ISO Operating Documents, the Information Policy, and
any other system rules, manuals, procedures, criteria or reliability standards
for the operation of the System and administration of the New England Markets,
this Agreement, the Participants Agreement or the Tariff.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 21 Second Restated NEPOOL Agreement    
Section 1 - Definitions    

 

1.88 Tariff is the ISO’s Transmission, Markets and Services Tariff, as on file
with the Commission and as amended from time to time.

 

1.89 Technical Committees are the Markets Committee, the Reliability Committee,
and the Transmission Committee.

 

1.90 Transmission Committee is the committee whose responsibilities are
specified in Section 8.2.4 of the Participants Agreement.

 

1.91 Transmission Operating Agreement or TOA is the Transmission Operating
Agreement among the ISO and the transmission-owning Entities that are parties
thereto, as modified and amended from time to time in accordance with its terms.

 

1.92 Transmission Sector is the Sector established pursuant to Section 6.2(b) of
this Agreement.

 

1.93 Winter Capability is, with respect to an electric generating unit or
combination of units, the maximum dependable load carrying ability in kilowatts
of such unit or units (exclusive of capacity required for station use) during
the Winter Period, as determined by the System Operator.

 

1.94 Winter Period is for each Power Year the eight-month period from October
through May for each Power Year.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 22 Second Restated NEPOOL Agreement    
Section 2 - Purpose; Effective Date; Section 3 - Membership    

 

SECTION 2

 

PURPOSE; EFFECTIVE DATE

 

2.1 Purpose. This Agreement is intended to (a) provide for certain
understandings among the Participants concerning their collective, coordinated
interactions with, and responsibilities to, each other and their collective
interaction with the System Operator consistent with the Participants Agreement,
(b) provide a stakeholder advisory process for the ISO in its role as the
regional transmission organization for the New England Control Area, and
(c) provide a vehicle for the participation by Publicly Owned Entities in such
regional transmission organization.

 

2.2 Effective Date. The provisions of this Agreement become effective on the
Effective Date and replace on that date the provisions of the First Restated
NEPOOL Agreement.

 

SECTION 3

 

MEMBERSHIP

 

3.1 Membership.

 

(a) Those Entities that are Participants in NEPOOL on the Effective Date shall
continue to be Participants. The Transmission Owners listed in Schedule 3.1
shall be deemed to have terminated their status as NEPOOL Participants
immediately preceding the Effective Date and to have become Participants
pursuant to this Agreement on the Effective Date. Any other Entity may, upon
compliance with such reasonable conditions as the Participants Committee may
prescribe, become a Participant by depositing a counterpart of this Agreement as
theretofore amended, duly executed by it, with the Secretary of the Participants
Committee, and a check in payment of the application fee described below.

 

(b) Any such Entity which satisfies the requirements of this Section 3.1 shall
become a Participant, and this Agreement shall become fully binding and
effective in accordance with its terms as to such Entity, as of the first day of
the second calendar month following its satisfaction of such requirements;
provided that an earlier or later effective time may be fixed by the
Participants Committee with the concurrence of such Entity or by the Commission.

 

(c) The application fee to be paid by each Entity seeking to become a
Participant shall be in addition to the annual fee provided by Section 14.1 and
shall be $500 for an applicant which qualifies for membership only as an End
User Participant, $1,000 for an applicant which together with its Related
Persons owns or controls less than 5 MW (or its equivalent) of Alternative
Resources and qualifies for membership as an AR Provider, and $5,000 for all
other applicants, or such other amount as may be fixed by the Participants
Committee.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 23 Second Restated NEPOOL Agreement    
Section 4 - Status of Participants    

 

3.2 Lack of Place of Business in New England. If and for so long as a
Participant does not have a place of business located in one of the New England
states, the Participant shall be deemed to irrevocably (a) submit to the
jurisdiction of any Connecticut state court or United States Federal court
sitting in Connecticut (the state whose laws govern this Agreement) over any
action or proceeding arising out of or relating to this Agreement that is not
subject to the exclusive jurisdiction of the Commission, (b) agree that all
claims with respect to such action or proceeding may be heard and determined in
such Connecticut state court or Federal court, (c) waive any objection to venue
or any action or proceeding in Connecticut on the basis of forum non conveniens,
(d) agree that service of process may be made on the Participant outside
Connecticut by certified mail, postage prepaid, mailed to the Participant at the
address of its member on the Participants Committee as set out in the NEPOOL
roster or at the address of its principal place of business and agrees to waive
service of a summons in federal court as provided by Rule 4(d) of the Federal
Rules of Civil Procedure, and (e) waives the right to contest that service of
process as contemplated by Section 1.1(d) is invalid.

 

SECTION 4

 

STATUS OF PARTICIPANTS

 

4.1 Treatment of Certain Entities as Single Participant.

 

(a) Each Entity that is treated with other Entities collectively as a single
Participant under the First Restated NEPOOL Agreement as of the Effective Date
shall retain that status until it revokes in writing its election to be treated
as part of the single Participant.

 

(b) In view of the long-standing arrangements in Vermont, Vermont Electric Power
Company, Inc. and any other Vermont electric utilities which elect in writing to
be grouped with it shall be collectively treated as a single Participant for
purposes of this Agreement; provided, however, that any Vermont electric utility
which is a Publicly Owned Entity may elect to join the Publicly Owned Entity
Sector and be treated as a member of that Sector for purposes of governance,
annual fees and Participant Expense allocation, without losing the benefits of
single Participant status for any other purpose under this Agreement.

 

4.2 Participants to Retain Separate Identities. The signatories to this
Agreement shall not become partners by reason of this Agreement or their
activities hereunder, but as to each other and to third persons, they shall be
and remain independent contractors in all matters relating to this Agreement.
This Agreement shall not be construed to create any liability on the part of any
signatory to anyone not a party to this Agreement. Each signatory shall retain
its separate identity and, to the extent not limited hereby, its individual
freedom in rendering service to its customers.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 24 Second Restated NEPOOL Agreement    
Section 5 - Objectives and Cooperation    

 

SECTION 5

 

OBJECTIVES AND COOPERATION

 

5.1 Objectives. The objectives for the market and transmission arrangements for
the New England Control Area, as implemented through this Agreement, the
Participants Agreement, the Tariff, including but not limited to the Market
Rules, the Market Participant Service Agreement, the TOA, and the System Rules
are:

 

(a) to assure the bulk power supply system within the New England Control Area
conforms to proper standards of reliability;

 

(b) to create and sustain open, non-discriminatory, competitive, unbundled,
markets for Energy, capacity and ancillary services (including operating
reserves) that are (i) economically efficient and balanced between buyers and
sellers, and (ii) provide an opportunity for a participant to receive
compensation through the market for a service it provides, in a manner
consistent with proper standards of reliability and the long-term sustainability
of competitive markets;

 

(c) to provide market rules that (i) promote a market based on voluntary
participation, (ii) allow market participants to manage the risks involved in
offering and purchasing services, and (iii) compensate at fair value
(considering both benefits and risks) any required service, subject to the
Commission’s jurisdiction and review;

 

(d) to allow informed participation and encourage ongoing market improvements;

 

(e) to provide transparency with respect to the operation of and the pricing in
markets and purchase programs;

 

(f) to provide access to competitive markets within the New England Control Area
and to neighboring regions; and

 

(g) to provide for an equitable allocation of costs, benefits and
responsibilities among market participants.

 

The signatories to this Agreement agree that the preceding objectives are
consistent with the Federal Power Act and do not in and of themselves create
independent causes of action.

 

5.2 Cooperation. In furtherance of the objectives set forth in Section 5.1, each
Participant shall observe the provisions of this Agreement in good faith.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 25 Second Restated NEPOOL Agreement    
Section 6 - Committee Organization and Voting    

 

SECTION 6

 

COMMITTEE ORGANIZATION AND VOTING

 

6.1 Principal Committees. There shall be four principal NEPOOL Committees (the
“Principal Committees”), as follows:

 

(a) the Participants Committee which shall perform those functions specified in
Section 8.1 of the Participants Agreement and shall act in accordance with the
provisions of this Agreement in performing those functions;

 

(b) the Markets Committee which shall perform those functions specified in
Section 8.2.2 of the Participants Agreement and shall act in accordance with the
provisions of this Agreement in performing those functions;

 

(c) the Reliability Committee which shall perform those functions specified in
Section 8.2.3 of the Participants Agreement and shall act in accordance with the
provisions of this Agreement in performing those functions; and

 

(d) the Transmission Committee which shall perform those functions specified in
Section 8.2.4 of the Participants Agreement and shall act in accordance with the
provisions of this Agreement in performing those functions.

 

In addition, there shall be such other committees as may be established from
time to time by the Participants Committee.

 

6.2 Sector Representation. The members of each Principal Committee shall each
belong to a single sector for voting purposes (“Sector”). Each Participant shall
be obligated to designate in a notice to the Secretary of the Participants
Committee a Sector that it or its Related Persons is eligible to join and that
it elects to join for purposes of all of the Principal Committees; provided,
however, that (i) a Participant shall not be eligible to join the End User
Sector if any of its Related Persons which are Participants or Individual RTO
Participants are not eligible to join the End User Sector and (ii) a DRP and the
Participants which are its Related Persons shall not be represented by the DRP
Group Member (as defined below) if any one of them is not a DRP. A Participant
and its Related Persons shall together be entitled to join only one Sector and
shall have no more than one vote on each Principal Committee, provided that any
voting member of a Principal Committee shall be entitled to split its vote.

 

The Sectors for each Principal Committee, the criteria for eligibility for
membership in each Sector and the minimum requirement which a Participant must
meet as a member of a Sector in order to appoint a voting member of the Sector
and Committee are as follows:

 

(a) a Generation Sector, which a Participant shall be eligible to join if (i) it
(A) owns or leases with rights equivalent to ownership facilities for the
generation of Energy that are located within the New England Control Area which
are currently in operation, or (B) has

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 26 Second Restated NEPOOL Agreement    
Section 6 - Committee Organization and Voting    

 

proposed generation for operation within the New England Control Area either
which has received approval under Sections 18.4 and/or 18.5 of the First
Restated NEPOOL Agreement between July 1, 2002 and the Effective Date or
received approval on or after the Effective Date under Sections I.3.9 and/or
I.3.10 of the Tariff or for which completed environmental air or environmental
siting applications have been filed or permits exist, and (ii) it is not a
Publicly Owned Entity. Purchasing all or a portion of the output of a generation
facility shall not be sufficient to qualify a Participant to join the Generation
Sector.

 

A Participant which joins the Generation Sector shall be entitled but not
required to designate an individual voting member of each Principal Committee,
and an alternate to the member, if its operating or proposed generation
facilities in the New England Control Area have or will have, when placed in
operation, an aggregate Governance Rating of at least 15 MW.

 

A Participant which joins the Generation Sector but elects not to or is not
eligible to designate an individual voting member, shall be represented by a
group voting member and an alternate to that member for each Principal Committee
(collectively, the “Generation Group Member”). The Generation Group Member shall
be appointed by a majority of the Participants in the Generation Sector electing
or required to be represented by that member. The Generation Group Member shall
have the same percentage of the Sector vote as the individual voting members
designated by other Participants in the Generation Sector which meet the 15 MW
threshold and designate an individual voting member.

 

(b) a Transmission Sector, which a Participant shall be eligible to join if it
is a Governance Transmission Owner and is not a Publicly Owned Entity. Taking
transmission service shall not be sufficient to qualify a Participant to join
the Transmission Sector.

 

A Participant which joins the Transmission Sector shall be entitled to designate
an individual voting member of each Principal Committee, and an alternate to the
member, if it owns or leases with rights equivalent to ownership PTF with an
original capital investment in its PTF as of the end of the most recent year for
which figures are available from annual reports submitted to the Commission in
Form 1 or any similar form containing comparable annualized data of at least
$30,000,000. A Governance Transmission Owner with facilities which were included
as PTF prior to December 31, 1998 only pursuant to clause (3) of the definition
of PTF in the First Restated NEPOOL Agreement shall be entitled to designate an
individual voting member of each Principal Committee, and an alternate to the
member, whether or not PTF which it owns or leases with rights equivalent to
ownership which has an original capital investment of at least $30,000,000, so
long as such Governance Transmission Owner continues to own PTF.

 

A Participant which joins the Transmission Sector but which is not entitled to
designate an individual voting member of each Principal Committee because
(i) it, together with all of its Related Persons, does not meet the $30,000,000
threshold or (ii) it no longer owns PTF and it does not have a Related Person
that is entitled to designate an individual voting member for each Principal
Committee in another Sector, together with the other Participants in the

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 27 Second Restated NEPOOL Agreement    
Section 6 - Committee Organization and Voting    

 

Transmission Sector which for the same reasons are unable to designate an
individual voting member, shall be represented by a group voting member of each
Principal Committee (the “Transmission Group Member”), and an alternate to that
member. The Transmission Group Member and alternate shall be appointed by a
majority vote of all Participants in the Transmission Sector required to be
represented by that Member. The Transmission Group Member shall have the same
percentage of the Sector vote as the individual voting members designated by
other Participants in the Transmission Sector which meet the $30,000,000
threshold unless and until the original capital investment in PTF of the
Participants represented by the Transmission Group Member equals or exceeds
twice the $30,000,000 threshold amount. If the aggregate original capital
investment in PTF equals or exceeds twice the $30,000,000 threshold amount, the
percentage of the Sector votes assigned to the Transmission Group Member shall
equal the number of full multiples of the $30,000,000 threshold, provided that
the Transmission Group Member shall in no event be entitled to more than
twenty-five percent (25%) of the Sector vote. For example, if Participants
represented by the Transmission Group Member have an aggregate original capital
investment in PTF in the New England Control Area totaling $70,000,000, the
Transmission Group Member will have the same percentage of such votes as two
($70,000,000/$30,000,000 Threshold = 2.33) individual voting members designated
by individual Participants, provided that there are at least six other members
in the Sector so the Transmission Group Member does not have more than
twenty-five percent (25%) of the Transmission Sector vote.

 

(c) a Supplier Sector, which a Participant shall be eligible to join if (i) it
engages in, or is licensed or otherwise authorized by a state or federal agency
with jurisdiction to engage in, power marketing, power brokering or load
aggregation within the New England Control Area, or it had been engaged on and
before December 31, 1998 solely in the distribution of electricity in the New
England Control Area and (ii) it is not a Publicly Owned Entity. A Participant
which joins the Supplier Sector shall be entitled to designate a voting member
of each Principal Committee, and an alternate to the member.

 

(d) an Alternative Resources Sector, which an AR Provider shall be eligible to
join; provided, however, that a Participant that is eligible to join the End
User Sector shall not join the AR Sector.

 

(i) The Alternative Resources Sector shall be divided into the following three
(3) Sub-Sectors:

 

(1) Renewable Generation Sub-Sector.

 

(A) A Participant shall be eligible to join the Renewable Generation Sub-Sector
if it is a Renewable Generation Resource Provider. A Renewable Generation
Resource Provider which joins the Renewable Generation Sub-Sector shall be
entitled but not required to designate an individual voting member of each
Principal Committee, and an alternate to the member, if it owns or controls
Renewable Generation Resources with an aggregate Governance Rating of at least 5
MW. A Renewable Generation Resource Provider

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 28 Second Restated NEPOOL Agreement    

Section 6 - Committee Organization and Voting

   

 

which owns or controls Renewable Generation Resources that have an aggregate
Governance Rating of at least 15 MW shall either designate an individual voting
member of each Principal Committee, and an alternate to the member, or elect to
be represented by a Self-Defined Renewable Group Member as described in the
following paragraph.

 

(B) A Renewable Generation Resource Provider which joins the Renewable
Generation Sub-Sector may together with one or more Renewable Generation
Resource Providers be represented by a “Self-Defined Renewable Generation Group
Member” and an alternate to that member for each Principal Committee if (x) it
elects not to or is not eligible to designate an individual voting member and
(y) the group voting member represents Renewable Generation Resource Providers
that own or control Renewable Generation Resources that in the aggregate have a
Governance Rating of more than 5 MW.

 

(C) A Renewable Generation Resource Provider which joins the Renewable
Generation Sub-Sector shall be represented by the “Small Renewable Generation
Group Member” if (x) is not entitled to designate an individual voting member of
each Principal Committee because it does not own or control Renewable Generation
Resources with an aggregate Governance Rating of at least 5 MW, or (y) it has
not elected to be represented by an individual voting member or a Self-Defined
Renewable Generation Group Member.

 

(2) Distributed Generation Sub-Sector.

 

(A) A Participant shall be eligible to join the Distributed Generation
Sub-Sector if it is a Distributed Generation Resource Provider or a DRP. A
Distributed Generation Resource Provider which joins the Distributed Generation
Sub-Sector shall be entitled but not required to designate an individual voting
member of each Principal Committee, and an alternate to the member, if it owns
or controls Distributed Generation Resources that in the aggregate have a
Governance Rating of at least 5 MW.

 

(B) A Distributed Generation Resource Provider which joins the Distributed
Generation Sub-Sector but elects not to or is not eligible to designate an
individual voting member may together with one or more Distributed Generation
Resource Providers be represented by a “Self-Defined Distributed Generation
Group Member” and an alternate to that member for each Principal Committee if
the group voting member represents Distributed Generation Resource Providers
that own or control Distributed Generation Resources that in the aggregate have
a Governance Rating of more than 5 MW.

 

(C) DRPs shall be represented by a separate group voting member and an alternate
to that member for each Principal Committee known as the “DRP Group Member”.

 

(D) A Distributed Generation Resource Provider which joins the Distributed
Generation Sub-Sector shall be represented by the “Small Distributed Generation
Group Member” if (x) it is not entitled to designate an individual voting member
of

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 29 Second Restated NEPOOL Agreement    
Section 6 - Committee Organization and Voting    

 

each Principal Committee because it does not own or control Distributed
Generation Resources that in the aggregate have a Governance Rating of at least
5 MW, or (y) it has not elected to be represented by an individual voting member
or a Self-Defined Distributed Generation Group Member.

 

(3) Load Response Sub-Sector.

 

(A) A Participant shall be eligible to join the Load Response Sub-Sector if it
is a Load Response Resource Provider. A Load Response Resource Provider which
joins the Load Response Sub-Sector shall be entitled but not required to
designate an individual voting member of each Principal Committee, and an
alternate to the member, if it owns or controls Load Response Resources that in
the aggregate have a Governance Rating of at least 5 MW (or its equivalent).

 

(B) A Load Response Resource Provider which joins the Load Response Sub-Sector
may together with one or more Load Response Resource Providers be represented by
a “Self-Defined Load Response Group Member” and an alternate to that member for
each Principal Committee if (x) it elects not to or is not eligible to designate
an individual voting member and (y) the group voting member represents Load
Response Resource Providers that own or control Load Response Resources that in
the aggregate have a Governance Rating of more than 5 MW (or its equivalent).

 

(C) A Load Response Resource Provider which joins the Load Response Sub-Sector
shall be represented by the “Small Load Response Group Member” if (x) it is not
entitled to designate an individual voting member of each Principal Committee
because it does not own or control Load Response Resources that in the aggregate
have a Governance Rating of at least 5 MW (or its equivalent), or (y) it has not
elected to be represented by an individual voting member or a Self-Defined Load
Response Group Member.

 

(ii) A group voting member in the AR Sector shall be appointed or replaced by a
majority of the Participants represented by that member.

 

(e) a Publicly Owned Entity Sector, which all Participants which are Publicly
Owned Entities are eligible to join and shall join, and which End User
Participants are eligible to join if there is not an activated End User Sector.
A Participant which joins the Publicly Owned Entity Sector shall be entitled to
designate a voting member of each Principal Committee, and an alternate to the
member.

 

(f) an End User Sector, which an End User Participant is eligible to join
provided all of its Related Persons which are either Participants or Individual
RTO Participants are also eligible to join the End User Sector. Participants
which join the End User Sector shall be entitled to designate an individual
voting member of each Principal Committee and an alternate to the member;
provided, however, that a voting member, and the alternate to the

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 30 Second Restated NEPOOL Agreement    
Section 6 - Committee Organization and Voting    

 

member, designated by a Small End User shall not be a Related Person of another
Participant in a Sector other than the End User Sector.

 

All Participants have the right to join and be a member of a Sector. If a
Participant ceases to be eligible to be a member of the Sector which it
previously joined and is not eligible to join another existing Sector other than
the End User Sector, it shall have the right to remain and vote in the Sector in
which the Participant is currently a member for up to one (1) year. By the end
of such year, either (a) this Agreement shall be amended pursuant to
Section 6.10 such that qualifications for an existing Sector are changed so that
the Participant qualifies for membership in an existing Sector or a new Sector
is created, or (b) the Participants Committee shall seek Commission approval to
terminate the Participant status of the Participant.

 

6.3 Appointment of Members and Alternates. A Participant or group of
Participants shall designate, by a written notice delivered to the Secretary of
the appropriate Committee, the voting member appointed by it for the Committee
and an alternate of the member. In the absence of the member, the alternate
shall have all the powers of the member, including the power to vote. A
Participant may change the Sector of which it is a member. Other than for Sector
changes required by Section 6.4(c), a change in the Sector in which a
Participant is a member shall become effective beginning on the first annual
meeting of the Participants Committee following notice of such change.

 

6.4 Term of Members. Each voting member of a Principal Committee shall hold
office until either (a) such member is replaced by the Participant or group of
Participants which appointed the member, or (b) the appointing Participant
ceases to be a Participant, or (c) the appointing Participant (or its Related
Person) is no longer eligible to be in the Sector to which it belongs, but is
eligible to join a different Sector. Replacement of a member shall be effected
by delivery by a Participant or group of Participants of written notice of such
replacement to the Secretary of the appropriate Committee.

 

6.5 Regular and Special Meetings. Each Principal Committee shall hold its annual
meeting in December or January at such time and place as the Chair shall
designate and shall hold other meetings in accordance with a schedule adopted by
the Committee or at the call of the Chair. Five or more voting members of a
Principal Committee may call subject to the notice provisions of Section 6.6 a
special meeting of the Committee in the event that the Chair fails to schedule
such a meeting within three (3) Business Days following the Chair’s receipt from
such members of a request specifying the subject matters to be acted upon at the
meeting.

 

6.6 Notice of Meetings.

 

(a) Written or electronic notice of each meeting of a Principal Committee shall
be given to each Participant, whether or not such Participant is entitled to
appoint an individual voting member of the Committee, not less than three
(3) Business Days prior to the date of the meeting in the case of the Technical
Committees and five (5) Business Days prior to the date of the meeting for the
Participants Committee.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 31 Second Restated NEPOOL Agreement    
Section 6 - Committee Organization and Voting    

 

(b) A notice of meeting shall specify the principal subject matters expected to
be acted upon at the meeting. In addition, such notice shall include, or specify
internet location of, all draft resolutions to be voted at the meeting (which
draft resolutions may be subject to amendment of intent but not subject matter
during the meeting), and all background materials deemed by the Chair or
Secretary to be necessary to the Committee to have an informed opinion on such
matters. Motions raised for which no draft resolutions or background materials
have been provided may not be acted upon at a meeting and shall be deferred to a
subsequent meeting which is properly noticed.

 

6.7 Attendance. Regular and special meetings may be conducted in person, by
telephone, or other electronic means by means of which all persons participating
in the meeting can communicate in real time with each other. In order to vote
during the course of a meeting, attendance is required in person or by telephone
or other real time electronic means by a voting member or its alternate or a
duly designated agent who has been given, in writing, the authority to vote for
the member on all matters or on specific matters in accordance with
Section 6.11.

 

6.8 Quorum. All actions by a Principal Committee, other than a vote by the
Participants Committee by written ballot to amend this Agreement, shall be taken
at a meeting at which the members in attendance pursuant to Section 6.7
constitute a Quorum. A Quorum requires the attendance by members which satisfy
the Sector Quorum requirements for a majority of the activated Sectors. No
action may be taken by a Principal Committee unless a Quorum is present;
provided, however, that if a Quorum is not present, the voting members then
present shall have the power to adjourn the meeting from time to time until a
Quorum shall be present.

 

6.9 Voting On Proposed Actions. All matters to be acted upon by a Principal
Committee shall be stated in the form of a motion by a voting member, which must
be seconded. Only one motion and any one amendment to that motion may be pending
at one time. Passage of a motion requires a NEPOOL Vote equal to or greater than
two thirds of the aggregate Sector Voting Shares. Voting members not in
attendance or represented at a meeting as specified in Section 6.7 or abstaining
shall not be counted as affirmative or negative votes.

 

6.10 Voting On Amendments. Subject to Section 16.9, amendments to this Agreement
shall be accomplished as follows:

 

(a) Amendments shall be drafted by a standing or ad hoc NEPOOL committee or a
Participant and sent to the Participants Committee for its consideration.

 

(b) The Participants Committee shall take action pursuant to Section 6.9 to
direct the Balloting Agent to circulate ballots for approval of the draft
Amendment to each Participant for execution by its voting member or alternate on
the Participants Committee or such Participant’s duly authorized officer.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 32 Second Restated NEPOOL Agreement    
Section 6 - Committee Organization and Voting    

 

(c) In order to be counted, ballots must be executed and returned to the
Balloting Agent for NEPOOL in accordance with the following schedule:

 

(i) If the ballots are delivered to each Participant by regular mail, properly
executed ballots must be returned to and received by the Balloting Agent within
ten (10) Business Days after deposit of such ballots in the mail by the
Balloting Agent, and

 

(ii) If the ballots are delivered to each Participant by overnight delivery,
facsimile, electronic mail or hand delivery, then properly executed ballots must
be returned to and received by the Balloting Agent within five (5) Business Days
after (A) deposit of such ballots with an overnight delivery courier if
delivered by overnight delivery, or (B) transmission of such ballots by the
Balloting Agent if delivered by facsimile or electronic mail, or (C) receipt by
the Participant if delivered by hand delivery.

 

(iii) If the Minimum Response Requirement for an amendment has not been received
by the Balloting Agent within the schedule identified in subsection (i) or
(ii) above, the Balloting Agent shall send notice by overnight delivery,
facsimile, electronic mail or hand delivery to all non-responding Participants
and shall count any additional properly executed ballots which it receives
within five (5) Business Days after such notice. The date by which properly
executed ballots must be returned and received by the Balloting Agent shall be
specified by the Balloting Agent in the notice accompanying such ballots.

 

(d) A Participant may appeal to the Review Board a proposed amendment for which
ballots have been circulated, provided that such appeal is taken before the end
of the fifth (5th) Business Day after the Participants Committee has taken
action to direct the Balloting Agent to circulate ballots for approval of the
draft amendment, by giving to the Secretary of the Participants Committee a
signed and written notice of appeal. The appeal shall be moot if the amendment
is not approved in balloting by the Participants Committee. If the amendment is
approved, a valid appeal shall stay any filing with the Commission of any
amendment to this Agreement until a decision on the appeal by the Review Board.

 

(e) In order for a proposed amendment to this Agreement to be approved, the
following criteria must be satisfied:

 

(i) The Minimum Response Requirement must be satisfied with respect to the
proposed amendment.

 

(ii) The affirmative ballot votes with respect to the proposed amendment must
equal or exceed two-thirds of the aggregate Sector Voting Shares.

 

(iii) The Board of Directors of the System Operator has approved the proposed
amendment if it changes any of the provisions of this Agreement that are also
included in the Participants Agreement.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 33 Second Restated NEPOOL Agreement    

Section 6 - Committee Organization and Voting

   

 

6.11 Designated Representatives and Proxies. The vote of any member of a
Principal Committee or the member’s alternate, other than a ballot on an
amendment, may be cast by another person pursuant to a written, standing
designation or proxy; provided, however, that (i) the vote of a member or
alternate to that member representing a Small End User may not be cast by a
Participant or a Related Person of a Participant in a Sector other than the End
User Sector and (ii) the vote of a member or alternate to that member
representing an AR Provider which pays less than the lowest amount of
Participant Expenses paid by an individual voting Participant in the Generation,
Transmission, or Supplier Sectors may not be cast by a Participant or a Related
Person of a Participant in a Sector other than the AR Sector. A designation or
proxy shall be dated not more than one year previous to the meeting and shall be
delivered by the member or alternate to the Secretary of the Committee at or
prior to any votes being taken at the meeting at which the vote is cast pursuant
to such designation or proxy. A single individual may be the designated
representative of or be given the proxy of the voting members representing any
number of Participants of any one Sector or Participants from multiple Sectors.

 

6.12 Limits on Representatives. In the End User Sector, no one person may vote
on behalf of more than five (5) Small End Users. Except as otherwise provided
herein, other Sectors may by unanimous written agreement elect to impose limits
on the voting power any one individual may have in that Sector through being the
designated representative of multiple voting members or carrying multiple
proxies from voting members of that Sector. Notice of any such limits on voting
power must be posted on the System Operator home page and be capable of being
accessed by all Participants.

 

6.13 Attendance of Participants at Principal Committee Meetings. Each
Participant which does not have the right to designate an individual voting
member of a Principal Committee shall be entitled to attend any meeting of a
Principal Committee or any other NEPOOL committee, and shall have a reasonable
opportunity to express views on any matter to be acted upon at the meeting.

 

6.14 Adoption of Bylaws. The Participants Committee shall adopt bylaws,
consistent with this Agreement, governing procedural matters including the
conduct of its meetings and those of the other Principal Committees. If there is
any conflict between such bylaws and this Agreement, this Agreement shall
control. A Principal Committee may vote to waive its bylaws for a particular
meeting, provided the motion to effect the waiver is approved in accordance with
Section 6.9.

 

6.15 Joint Meetings of Technical Committees. To the extent appropriate and
desirable, the Technical Committees are authorized and encouraged to hold
meetings, and to conduct studies and exercise responsibilities, jointly with
other Technical Committees.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 34 Second Restated NEPOOL Agreement    

Section 6 - Committee Organization and Voting

   

 

6.16 Appointment of Technical Committee Officers.

 

(a) The System Operator shall, after its chief executive officer has conferred
with the Participants Committee and relevant Technical Committee officers
regarding such appointment(s), appoint the Chair and Secretary of each of the
Technical Committees. Each individual appointed by the System Operator shall be
an independent person not affiliated with any Participant. The System Operator
shall seek input from the Technical Committee to which such officer is being
appointed on the technical expertise and qualifications needed for such
position, and endeavor to appoint a person with such technical expertise and
qualifications. Before appointing an individual to the position of Chair or
Secretary, the System Operator shall notify the Committee to which such officer
is being appointed of the proposed assignment and, consistent with its personnel
practices, provide any other information about the individual reasonably
requested by the Committee. Each of the Technical Committees shall elect from
among its members a Vice-Chair.

 

(b) If a Technical Committee determines that the performance of its Chair or
Secretary is not satisfactory, the Committee shall provide notice to the Chair
of the Participants Committee, identifying perceived performance deficiencies of
such officer. The Chair of the Participants Committee shall discuss the
performance of such officer with the Chief Executive Officer of the System
Operator, who shall take such action as he or she deems necessary and
appropriate based on such discussions. If the perceived officer performance
deficiencies continue for thirty (30) days or more after such discussion between
the Participants Committee Chair and the System Operator’s Chief Executive
Officer, the Participants Committee Chair may provide notice of the officer
performance concerns to the Board of Directors of the System Operator. The Board
shall meet with the Participants Committee Chair at its next regularly scheduled
meeting following the giving of such notice and shall provide to the
Participants Committee Chair a written response to address the concerns with
respect to the Committee officer’s performance not later than five (5) Business
Days following such meeting. If the perceived performance deficiencies are with
the Chair of a Technical Committee, and a written response is not received from
the Board within such five (5) Business Day period, the Vice-Chair shall serve
as the acting Chair until such response is received.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 35 Second Restated NEPOOL Agreement    

Section 7 - Participants Committee

   

 

SECTION 7

 

PARTICIPANTS COMMITTEE

 

7.1 Officers. At its annual meeting, the Participants Committee shall elect from
among its members a Chair and one or more Vice-Chairs; the Participants
Committee shall also select a Secretary, who shall not be a member. These
officers shall have the powers and duties usually incident to such offices and
as may be established by the Participants Committee.

 

7.2 Adoption of Budgets. At each annual meeting, the Participants Committee
shall adopt a NEPOOL budget for the ensuing calendar year. In adopting budgets
the Participants Committee shall give due consideration to the budgetary
requests of each committee. The Participants Committee may modify any NEPOOL
budget from time to time after its adoption.

 

7.3 Appointment and Compensation of NEPOOL Personnel. The Participants Committee
shall determine what personnel and/or consultants are desirable for the
effective operation and administration of NEPOOL and shall fix or authorize the
fixing of the compensation for such persons. In addition, the Participants
Committee shall determine what resources are desirable for the effective
operation of the Technical Committees and shall, on its own or pursuant to the
recommendation of a Technical Committee, authorize the incurrence of such
expenses as may be required to enable the Technical Committee, or its subgroups,
to properly perform their duties, including, but not limited to, the retention
of a consultant or the procurement of computer time.

 

7.4 Budget & Finance Subcommittee. There shall be a Budget & Finance
Subcommittee of the Participants Committee that shall provide input and advice
to the System Operator and the Participants Committee as set forth in
Section 8.4 of the Participants Agreement.

 

7.5 Appeal of Actions to Review Board. Any Participant which is aggrieved by a
Participants Committee action or failure to take action under this Agreement
may, as provided herein, submit the matter for resolution hereunder. Except as
otherwise provided in Section 6.10, such an appeal shall be taken prior to the
end of the fifth (5th) Business Day following the meeting of the Participants
Committee to which the appeal relates by giving to the Secretary of the
Participants Committee and the General Counsel of the System Operator by hand
delivery, facsimile, electronic mail or regular mail a signed and written notice
of appeal, a copy of which the Secretary shall provide to each Participant. To
the extent any appeal relates to the Participants Committee’s action with
respect to a rule or procedure which must be filed with the Commission by the
System Operator, the Review Board in its sole discretion may request that the
System Operator delay any filing regarding the action being appealed from
pending a Review Board decision, which request the System Operator in its sole
discretion can accept or reject. Nothing in this Section 7.5 shall be construed
to require the Commission to delay its decision on any matter before it because
an appeal is pending before the Review Board.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 36 Second Restated NEPOOL Agreement    
Section 8 - Markets Committee    

 

SECTION 8

 

MARKETS COMMITTEE

 

8.1 Officers. The Markets Committee shall have a Chair, Vice-Chair and
Secretary. The Chair and Secretary of the Markets Committee shall be appointed
by the System Operator from time to time in accordance with the provisions of
the Participants Agreement. The Chair will be responsible for presiding at
meetings of the Committee and establishing agendas for its meetings in
conjunction with the Vice-Chair and shall have the powers and duties as set
forth in the Committee bylaws. The Secretary shall have the powers and duties
usually incident to such office and as set forth in the Committee bylaws. The
Chair and Secretary shall have no voting rights. The Vice-Chair shall be elected
by the Markets Committee from among its voting members from time to time. The
Vice-Chair shall have the powers and duties usually incident to such office and
such powers and duties as set forth in the Committee bylaws, including, without
limitation, the responsibility to develop in conjunction with the Chair,
Committee meeting agendas.

 

8.2 Notice to Members and Alternates of Participants Committee. Prior to the end
of the fifth (5th) Business Day following a meeting of the Markets Committee,
the Secretary of the Markets Committee shall give written notice to the System
Operator and each member and alternate of the Participants Committee of any
action taken by the Markets Committee at such meeting.

 

8.3 Appeal of Actions. Any Participant may appeal to the Participants Committee
any substantive recommendation or action by the Markets Committee. Such an
appeal shall be taken prior to the end of the fifth (5th) Business Day following
the meeting of the Markets Committee to which the appeal relates by giving to
the Secretary of the Participants Committee and the General Counsel of the
System Operator a signed and written notice of appeal, a copy of which the
Secretary shall provide to each member and alternate of the Participants
Committee. To the extent the vote is decisional as opposed to advisory, pending
action on the appeal by the Participants Committee, the giving of a notice of
appeal of that decisional vote shall suspend the action appealed from.

 

8.4 Establishment of Subcommittees and Task Forces. The Markets Committee shall
have the authority to establish subcommittees and task forces for particular
studies.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 37 Second Restated NEPOOL Agreement    
Section 9 - Reliability Committee    

 

SECTION 9

 

RELIABILITY COMMITTEE

 

9.1 Officers. The Reliability Committee shall have a Chair, Vice-Chair and
Secretary. The Chair and Secretary of the Reliability Committee shall be
appointed by the System Operator from time to time in accordance with the
provisions of the Participants Agreement. The Chair will be responsible for
presiding at meetings of the Committee and establishing agendas for its meetings
in conjunction with the Vice-Chair and shall have the powers and duties as set
forth in the Committee bylaws. The Secretary shall have the powers and duties
usually incident to such office and as set forth in the Committee bylaws. The
Chair and Secretary shall have no voting rights. The Vice-Chair shall be elected
by the Reliability Committee from among its voting members from time to time.
The Vice-Chair shall have the powers and duties usually incident to such office
and such powers and duties as set forth in the Committee bylaws, including,
without limitation, the responsibility to develop in conjunction with the Chair,
Committee meeting agendas.

 

9.2 Notice to Members and Alternates of Participants Committee. Prior to the end
of the fifth (5th) Business Day following a meeting of the Reliability
Committee, the Secretary of the Reliability Committee shall give written notice
to the System Operator and each member and alternate of the Participants
Committee of any action taken by the Reliability Committee at such meeting.

 

9.3 Appeal of Actions. Any Participant may appeal to the Participants Committee
any substantive recommendation or action by the Reliability Committee. Such an
appeal shall be taken prior to the end of the fifth (5th) Business Day following
the meeting of the Reliability Committee to which the appeal relates by giving
to the Secretary of the Participants Committee and the General Counsel of the
System Operator a signed and written notice of appeal, a copy of which the
Secretary shall provide to each member and alternate of the Participants
Committee. To the extent the vote is decisional as opposed to advisory, pending
action on the appeal by the Participants Committee, the giving of a notice of
appeal of that decisional vote shall suspend the action appealed from.

 

9.4 Establishment of Subcommittees and Task Forces. The Reliability Committee
shall have the authority to establish subcommittees and task forces for
particular studies.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 38 Second Restated NEPOOL Agreement    
Section 10 - Transmission Committee    

 

SECTION 10

 

TRANSMISSION COMMITTEE

 

10.1 Officers. The Transmission Committee shall have a Chair, Vice-Chair and
Secretary. The Chair and Secretary of the Transmission Committee shall be
appointed by the System Operator from time to time in accordance with the
provisions of the Participants Agreement. The Chair will be responsible for
presiding at meetings of the Committee and establishing agendas for its meetings
in conjunction with the Vice-Chair and shall have the powers and duties as set
forth in the Committee bylaws. The Secretary shall have the powers and duties
usually incident to such office and as set forth in the Committee bylaws. The
Chair and Secretary shall have no voting rights. The Vice-Chair shall be elected
by the Transmission Committee from among its voting members from time to time.
The Vice-Chair shall have the powers and duties usually incident to such office
and such powers and duties as set forth in the Committee bylaws, including,
without limitation, the responsibility to develop in conjunction with the Chair,
Committee meeting agendas.

 

10.2 Notice to Members and Alternates of Participants Committee. Prior to the
end of the fifth (5th) Business Day following a meeting of the Transmission
Committee, the Secretary of the Transmission Committee shall give written notice
to the System Operator and each member and alternate of the Participants
Committee of any action taken by the Transmission Committee at such meeting.

 

10.3 Appeal of Actions. Any Participant may appeal to the Participants Committee
any substantive recommendation or action by the Transmission Committee. Such an
appeal shall be taken prior to the end of the fifth (5th) Business Day following
the meeting of the Transmission Committee to which the appeal relates by giving
to the Secretary of the Participants Committee and the General Counsel of the
System Operator a signed and written notice of appeal, a copy of which the
Secretary shall provide to each member and alternate of the Participants
Committee. To the extent the vote is decisional as opposed to advisory, pending
action on the appeal by the Participants Committee, the giving of a notice of
appeal of that decisional vote shall suspend the action appealed from.

 

10.4 Establishment of Subcommittees and Task Forces. The Transmission Committee
shall have the authority to establish subcommittees and task forces for
particular studies.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 39 Second Restated NEPOOL Agreement    
Section 11 - Review Board    

 

SECTION 11

 

REVIEW BOARD

 

11.1 Organization. There shall be a Review Board which shall be responsible for
ruling on appeals taken from actions (or the failure to take action) of the
Participants Committee and for advising the Participants Committee as to the
issues raised on any appeals before it provided that appeals from actions of the
System Operator shall not be taken to the Review Board. In ruling on appeals,
the Review Board shall consider, among other things, whether the action is
consistent with Commission policies. In addition, if the appeal relates to the
Participants Committee action (or failure to take action) on an amendment to
this Agreement or a vote on a Market Rule, the Review Board shall consider the
extent to which such amendment or vote is consistent with the objectives
identified in Section 5.1 of this Agreement. The Review Board shall not have the
right to review or otherwise participate in actions of the System Operator or to
take any action with respect to any matter involving a dispute between the
System Operator and either NEPOOL or any Participant.

 

11.2 Composition. The Review Board shall be composed at the election of the
Participants Committee of four (4) or five (5) members. The Review Board Members
shall be selected by the Participants Committee. An independent consultant,
retained by the Participants Committee, shall prepare a list of persons
qualified and willing to serve on the Review Board. A subcommittee appointed by
the Participants Committee shall review the list and distribute to the members
of the Participants Committee a slate from among the list proposed by the
independent consultant, along with information on the background and experience
of the persons on the slate appropriate to evaluating their fitness for service
on the Review Board. If the Participants Committee fails to select a full Review
Board from the slate proposed by the subcommittee, the Committee shall direct
the independent consultant to propose a further list of nominees for
consideration at the next regular meeting of the Participants Committee.
Thereafter, prior to the expiration of a Review Board Member’s term, and upon
the occurrence of any vacancy on the Board, the Participants Committee shall
select a successor Member.

 

11.3 Qualifications. The Review Board Members shall be independent experts
knowledgeable about issues typically faced by entities engaged in Energy
production, transmission, distribution and sale under Federal or State
regulation. A Review Board Member shall not be, and shall not have been at any
time within five (5) years of election to the Review Board, a director, officer
or employee of a Participant or of a Related Person of a Participant. Except as
otherwise provided in the Code of Conduct and Ethics Policy of the Review Board
adopted by the Participants Committee, while serving on the Review Board, a
Review Board Member (a) shall not have a material ongoing business or
professional relationship or other affiliation with any Participant or its
Related Persons and (b) shall otherwise be subject to the same independence
requirements imposed on Directors of the System Operator Board of Directors.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 40 Second Restated NEPOOL Agreement    
Section 11 - Review Board    

 

11.4 Term. Each Review Board Member shall have a term of four (4) years.

 

11.5 Meetings. Meetings of the Review Board may be conducted in person or by
telephone or other electronic means by means of which all persons participating
in the meeting can communicate in real time with each other.

 

11.6 Bylaws. To the extent not inconsistent with any provision of this
Agreement, the Participants Committee shall adopt bylaws establishing procedures
for the Review Board’s activities as it may deem appropriate, including but not
limited to bylaws governing the scheduling, noticing and conduct of meetings of
the Review Board, a code of conduct, selection of a Chair and Vice-Chair of the
Review Board, and action by the Review Board without a meeting. Such bylaws
shall not modify or be inconsistent with any of the rights or obligations
established by this Agreement.

 

11.7 Procedure on Appeal of Participant Committee Action or Failure to Take
Action.

 

(a) Submission of an Appeal. A Participant seeking review (“Appealing Party”) by
the Review Board of action (or failure to take action) of the Participants
Committee shall give written notice of the appeal in accordance with
Section 7.5.

 

(b) Intervenors and Time Limits. Any other Participant that wishes to
participate in the appeal proceeding hereunder shall give signed written notice
to the Secretary of the Participants Committee no later than five (5) Business
Days after the Appealing Party has provided its brief written statement of its
complaint and a statement of the remedy or remedies it seeks or such other time
as permitted by the Review Board and shall upon the approval of the Review Board
be permitted to participate in the appeal.

 

(c) Procedural Rules. The procedural rules (if any), for the conduct of appeals
shall be determined by the Review Board in consultation with the Participants
Committee, subject to adjustment by the Review Board on a case-by-case basis if
and as the Review Board determines such adjustment to be appropriate.

 

(d) Pre-hearing Submissions. Each Appealing Party shall provide the Review
Board, within the same period for the giving of written notice of the appeal in
accordance with Section 7.5, a brief written statement of its complaint and a
statement of the remedy or remedies it seeks, accompanied by copies of any
documents or other materials it wishes the Review Board to review. The
Participants Committee and, as appropriate, any other Participant wishing to
participate in the appeal will provide the Review Board, within the same period
for the giving of written notice of the request to participate in the appeal in
accordance with Section11.7(b), copies of the minutes of all NEPOOL committee
meetings at which the matter was discussed and if deemed appropriate by the
Participants Committee or otherwise requested by the Review Board a brief
description of the action (or failure to act) being appealed and a brief
statement explaining the action (or failure to act) of the Participants
Committee, together with copies of documents or other materials referenced in
such submission for the Review Board to review and

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 41 Second Restated NEPOOL Agreement    
Section 11 - Review Board    

 

materials, if any, which interested Participants provide to the Secretary of the
Participants Committee and reasonably request be submitted to the Review Board.
The Review Board upon motion may grant extensions to file beyond the specified
time periods other than the initial notice of appeal for good cause shown
provided no party will be disadvantaged and it will not delay the rendering of a
decision beyond the deadline in Section 11.7(g).

 

In addition, each party shall designate one or more individuals to be available
to answer questions the Review Board may have on the documents or other
materials submitted. The answers to all such questions shall be reduced to
writing by the party providing the answer and a copy shall be made available to
any requesting Participant.

 

(e) Request for Deferral of Filing. The Review Board with such consultation as
it deems appropriate shall promptly review materials submitted to it and may, in
its discretion, request that the System Operator delay the filing with the
Commission of any materials that are the subject of the appeal. If such a
request is made, the System Operator in its sole discretion may elect to delay
or not delay any such filing. If no such request is made or a filing relating to
the subject matter of the appeal is made notwithstanding that request, the
Commission shall be advised that an appeal for an advisory decision of the
Review Board has been filed and is pending.

 

(f) Hearing. A hearing (if any) will be held as soon as is reasonably
practicable.

 

(g) Decision. The Review Board’s decision on any appeal shall be due within
thirty-five (35) Business Days from the giving of the notice of appeal.

 

(h) Post Decision. If the Review Board grants an appeal and makes a
recommendation as to how to address the subject of any appeal, the Secretary of
the Participants Committee shall present that decision to the Participants
Committee for consideration and the System Operator for a response in accordance
with the requirement of the Participants Agreement. If the matter that is the
subject of the appeal is pending before or subsequently presented to the
Commission in a proceeding, any decision or response to that decision shall be
submitted promptly to the Commission for consideration in such proceeding.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 42 Second Restated NEPOOL Agreement    
Section 11 - Review Board    

 

11.8 Effect of a Review Board Decision.

 

(a) Each Review Board Member shall have one vote and an action of the Review
Board, either to grant or deny an appeal, shall require affirmative votes by at
least three (3) Review Board Members.

 

(b) The Review Board decision shall state whether the Review Board grants or
denies the appeal. If the Review Board denies the appeal, no further action is
required by the Participants Committee. If the Review Board grants the appeal,
the Review Board may recommend how to address the subject of the appeal. Any
such recommendation shall be advisory only.

 

(c) If the Review Board grants an appeal and makes a recommendation as to how to
address the subject of the appeal, the System Operator will respond in writing
to any such recommendation as set forth in Section 11.6 of the Participants
Agreement.

 

11.9 Rights to Seek Further Review. Any action taken or failure to take action
by the Review Board does not restrict or limit in any way the rights of a
Participant to seek review by the Commission, or a review in any other forum
available to the Participant and there shall be no requirement to submit an
appeal to the Review Board concerning any amendment, action or inaction by the
Participants Committee prior to a Participant exercising any such rights to seek
review by the Commission or any other forum with jurisdiction.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 43 Second Restated NEPOOL Agreement    
Section 12 - Publicly Owned Entities    

 

SECTION 12

 

PUBLICLY OWNED ENTITIES

 

The purpose of this Section 12 is to facilitate: (i) the participation of the
Publicly Owned Entities in the New England Markets in a manner that is
consistent with State laws governing the organization or operation of the
Publicly Owned Entities and (ii) the transfer of operating authority for
transmission facilities owned or operated by the Publicly Owned Entities to the
System Operator pursuant to the Transmission Operating Agreement in a manner
that is consistent with State laws governing the organization or operation of
the Publicly Owned Entities.

 

12.1 Capacity Obligations of Publicly Owned Entities. Each Participant that is a
Publicly Owned Entity shall have generating capacity (or other resources
corresponding to resource adequacy criteria established under the Market Rules)
during each hour of each month at least sufficient to satisfy its obligations
with respect to resource adequacy under the Market Rules; provided, however,
that this Section 12.1 shall not impose any greater obligation than that imposed
under the Market Rules.

 

12.2 Central Dispatch of the Resources of Publicly Owned Entities. Subject to
the following sentence, each Participant that is a Publicly Owned Entity shall,
to the fullest extent practicable, subject all generating facilities and other
resources owned or controlled by it to central dispatch by the System Operator
in accordance with and subject to the System Rules; provided, however, that each
Participant shall at all times be the sole judge as to whether or not and to
what extent safety requires that at any time any of such facilities will be
operated at less than full capacity or not at all. Each Participant that is a
Publicly Owned Entity may remove from central dispatch a generating facility or
other resource(s) owned or controlled by it to the extent such removal is
permitted by the System Rules.

 

12.3 Market Transactions of Publicly-Owned Entities. The rights and obligations
of the Participants that are Publicly Owned Entities with respect to their
participation in the New England Markets shall be determined in accordance with,
and shall be governed by, the Market Rules; provided, however, that this
Section 12.3 shall not impose any obligation or create any rights with respect
to Publicly Owned Entities other than those obligations that are imposed or
those rights that are created with respect to participants in the New England
Markets generally under the Market Rules.

 

12.4 Maintenance and Operation of Publicly Owned Entity Transmission Facilities
in Accordance with Good Utility Practice. Each Participant that is a Publicly
Owned Entity and which owns or operates PTF or other transmission facilities
rated 69 kV or above shall, to the fullest extent practicable, cause all such
transmission facilities owned or operated by it to be designed, constructed,
maintained and operated in accordance with Good Utility Practice; provided,
however, that this Section shall not impose any greater obligation on
Participants that

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 44 Second Restated NEPOOL Agreement    
Section 12 - Publicly Owned Entities    

 

are Publicly Owned Entities than is imposed on other transmission-owning
Entities that are subject to the Transmission Operating Agreement.

 

12.5 Central Dispatch of Publicly-Owned Entity Transmission Facilities. Each
Participant that is a Publicly Owned Entity and which owns or operates PTF or
other transmission facilities rated 69 kV or above shall, to the fullest extent
practicable, subject all such transmission facilities owned or operated by it to
central dispatch by the System Operator in accordance with the terms of the
Transmission Operating Agreement; provided, however, that each Participant shall
at all times be the sole judge as to whether or not and to what extent safety
requires that at any time any of such facilities will be operated at less than
their full capability or not at all.

 

12.6 Maintenance and Repair of Publicly Owned Entity Transmission Facilities.
Each Participant that is a Publicly Owned Entity shall, to the fullest extent
practicable: (a) cause transmission facilities owned or operated by it to be
withdrawn from operation for maintenance and repair only in accordance with
maintenance schedules reported to and published by the System Operator in
accordance with procedures approved or established by the System Operator
pursuant to the Transmission Operating Agreement from time to time, (b) restore
such facilities to good operating condition with reasonable promptness, and
(c) in emergency situations, accelerate maintenance and repair at the reasonable
request of the System Operator in accordance with the System Rules; provided,
however, that this Section 12.6 shall not impose any greater obligation on
Participants that are Publicly Owned Entities than is imposed on other
transmission-owning Entities that are subject to the Transmission Operating
Agreement.

 

12.7 Modification and Termination of Section 12. Notwithstanding Section 16.9
hereof with respect to amending the Second Restated NEPOOL Agreement, this
Section 12 of the Second Restated NEPOOL Agreement may not be modified without
the express and unanimous consent of the Publicly Owned Entities who are
Participants at the time of such modification. Notwithstanding any other
provision of this Agreement, this Section 12 of the Second Restated NEPOOL
Agreement may be terminated unilaterally by unanimous vote of the Publicly Owned
Entities, without any other action by other Participants.

 

SECTION 13

 

[RESERVED]

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 45 Second Restated NEPOOL Agreement    
Section 14 - Expenses    

 

SECTION 14

 

EXPENSES

 

14.1 Annual Fee. Each Participant shall pay to NEPOOL for the first calendar
year or portion thereof in which it becomes a Participant and in January of each
subsequent calendar year an annual fee, which shall be applied toward
Participant Expenses, as follows:

 

(a) Each End User Participant which is a Small End User or an End User
Organization shall pay an annual fee of $500.

 

(b) Each End User Participant which is a Large End User shall pay an annual fee
of $500; plus an additional fee of $500 per megawatt hour of its highest hourly
load during any hour in the preceding year (net of any use of on-site generation
during such hour) up to a maximum of $5,000; plus an additional fee of $200 per
megawatt hour for each megawatt hour by which its highest Energy use during any
hour in the preceding year (net of any use of on-site generation during such
hour) exceeded 20 megawatt hours.

 

(c) Each Participant which is a DRP shall pay an annual fee of $5,000; plus an
additional fee of $20 per megawatt month for each megawatt month of installed
capacity credit given to such DRP in the preceding year pursuant to the Load
Response Program.

 

(d) Each Participant which is an AR Provider but not a DRP shall pay an annual
fee of $5,000, except that any AR Provider, which together with its Related
Persons owns or controls less than 5 MW (or its equivalent) of Alternative
Resources and is represented by the Small Renewable Generation Group Member,
Small Distributed Generation Group Member, or Small Load Response Group Member
shall pay $1,000.

 

(e) Each Participant which is a Publicly Owned Entity and a member of the
Publicly Owned Entity Sector shall pay an annual fee of $5,000, except that any
such Participant which is engaged in electricity distribution and had annual
Energy sales of less than 30,000 megawatt hours in the preceding year shall pay
an annual fee of $500, and the difference between $5,000 and $500 for each such
Participant shall be paid, as an additional fee, by the remaining Participants
which are Publicly Owned Entities and members of the Publicly Owned Entity
Sector.

 

(f) Each Participant other than an End User Participant, a DRP, an AR Provider,
or a Publicly Owned Entity shall pay an annual fee of $5,000.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 46 Second Restated NEPOOL Agreement    
Section 14 - Expenses    

 

14.2 Participant Expenses.

 

(a) Each Market Participant End User (or each Individual RTO Participant deemed
to be such) shall be required to pay monthly a portion of Participant Expenses
determined on the basis of such Entity’s highest hourly load in any month in the
preceding calendar year (“Peak Load”), in accordance with the following
schedule:

 

Peak Load Obligation of Market

Participant End User

(or Individual RTO Participant)

--------------------------------------------------------------------------------

  

Annual Participant Expenses

Allocated to

Market Participant End User

(or Individual RTO Participant)

--------------------------------------------------------------------------------

less than 20 KW

   $100

20 KW < X < 100 KW

   $250

100 KW < X < 1,000 KW (1 MW)

   $1,000

1 MW < X < 5 MW

   $1,000 per megawatt

> 5 MW

  

amount equal to the lowest amount of

Participant Expenses paid by an

individual voting Participant in the

Generation, Transmission, or

Supplier Sectors pursuant to Section

1.1 of this Agreement

 

The annual share of Participant Expenses allocated to an Entity under this
Section 14.2(a) whose highest hourly load in any hour for the preceding calendar
year was greater or equal to 5 MW shall be reduced, on a dollar-for-dollar
basis, by the amount by which the additional fees paid by such Entity pursuant
to Section 14.1(b) of this Agreement exceed $5,000.

 

(b) Each Load Response Resource Provider or Distributed Generation Resource
Provider that is represented by a voting member in the Load Response Sub-Sector
or Distributed Generation Sub-Sector (or each Individual RTO Participant deemed
to be such) shall be required to pay monthly one-twelfth (1/12) of the following
amount: (i) if represented by an individual voting member (or an Individual RTO
Participant deemed to be a member of the Sub-Sector with 5 MW or more (or its
equivalent) of Alternative Resources), each Load Response

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 47 Second Restated NEPOOL Agreement    
Section 14 - Expenses    

 

Resource Provider or Distributed Generation Resource Provider (or Individual RTO
Participant) shall pay $5,000 plus an additional amount of $267 per MW (or its
equivalent) of Alternative Resources up to the amount equal to the lowest amount
of Participant Expenses paid by a Participant which designates an individual
voting member in the Generation, Transmission, or Supplier Sectors; (ii) if
represented by a Self-Defined Load Response Group Member or a Self-Defined
Distributed Generation Group Member, the Participants represented by each such
self-defined group member shall together pay $5,000 plus an additional amount of
$267 per MW (or its equivalent) of Alternative Resources up to the amount equal
to the lowest amount of Participant Expenses paid by a Participant in the
Generation, Transmission, or Supplier Sectors which designates an individual
voting member of each Principal Committee; and (iii) if represented by a Small
Load Response Group Member or a Small Distributed Generation Group Member (or an
Individual RTO Participant deemed to be a member of the Sub-Sector with less
than 5 MW (or its equivalent) of Alternate Resources), each Participant (or
Individual RTO Participant) shall pay $1,000 plus an additional amount of $267
per MW (or its equivalent) of Alternative Resources.

 

(c) Renewable Generation Resource Providers which are represented by a voting
member in the Renewable Generation Sub-Sector and which own or control 15 MW or
less of Renewable Generation Resources and which are represented either by an
individual voting member or a Self-Defined Renewable Generation Group Member
whose members own or control 15 MW or less of Renewable Generation Resources or
the Small Renewable Generation Group Member (or an Individual RTO Participant
deemed to be in the Renewable Generation Sub-Sector which owns or controls 15 MW
or less of Alternative Resources) shall be required to pay monthly one-twelfth
(1/12) of the following amount: (i) if represented by an individual voting
member (or an Individual RTO Participant) or a Self-Defined Renewable Generation
Group Member representing Participants which own or control 5 or more MW (but in
no event more than 15 MW) of Alternative Resources, $5,000 per voting member (or
Individual RTO Participant) plus an additional amount of $267 per MW of
Alternative Resources up to the amount equal to the lowest amount of Participant
Expenses paid by a Participant in the Generation, Transmission, or Supplier
Sectors which designates an individual voting member of each Principal
Committee; and (ii) if represented by the Small Renewable Generation Group
Member (or Individual RTO Participant deemed to be in the Renewable Generation
Sub-Sector with less than 5 MW of Alternative Resources), Renewable Generation
Resource Providers (or Individual RTO Participants) shall each pay $1,000 plus
an additional amount of $267 per MW of Alternative Resources.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 48 Second Restated NEPOOL Agreement    
Section 14 - Expenses    

 

(d) The balance of Participant Expenses remaining to be paid after the
application of (i) the annual fees to be paid pursuant to Section 14.1, (ii) the
share of Participant Expenses paid pursuant to Sections 1.1(a) through 1.1(c)
above and Section 14.3 of the Participants Agreement, and (iii) any fees or
other charges for services or other revenues received by NEPOOL, or collected on
its behalf by the System Operator, shall be divided into Sector shares as
follows:

 

(1) Renewable Generation Sub-Sector Share shall be the lesser of 10% or 2% times
the sum of (A) individual voting members that represent Renewable Generation
Resource Providers with 15 MW of Renewable Generation Resources plus
(B) Self-Defined Renewable Generation Group Members that represent Renewable
Generation Resource Providers with more than 15 MW of Renewable Generation
Resources plus (C) Individual RTO Participants deemed to be in the Sub-Sector
and which own or control more than 15 MW of Renewable Generation Resources;

 

(2) Generation, Transmission, Supplier and Publicly Owned Entity Sector Shares
shall each be one-fourth of the balance of Participant Expenses minus the
Renewable Generation Sub-Sector Share.

 

(e) The Sector shares shall be allocated and paid as follows:

 

(1) in the Supplier Sector, Related Person Suppliers shall each pay a portion of
the Supplier Sector share in the same proportion as the vote that Participant is
entitled to in the Supplier Sector;

 

(2) the balance of the Supplier Sector share, the Generation Sector share, and
the Renewable Generation Sub-Sector Share shall then be aggregated together with
the resulting amount allocated equally among all Individual RTO Participants
deemed to be in such Sectors and all voting members (other than the Related
Person Suppliers) of the Supplier and Generation Sectors, and the Renewable
Generation Sub-Sector (other than the Entities whose expense shares are
determined pursuant to Section 14.2(c)); and

 

(3) in the Transmission and Publicly Owned Entity Sectors, the Sector share
shall be allocated equally to the Participants in, and the Individual RTO
Participants deemed to be in, that Sector;

 

provided, however, that two (2) or more of such Entities can modify the
allocation of the Sector share of Participant Expenses as between or among them
pursuant to unanimous agreement of all such Entities whose share of Participant
Expenses would be affected by such modified allocation.

 

(f) Participants in a Sector or Sub-Sector that are represented by, and
Individual RTO Participants that if members would be required to be represented
by, a group voting member shall subdivide their portion of the Sector’s or
Sub-Sector’s share of Participant Expenses in such a manner as they may
determine by unanimous agreement; provided that if there is not unanimous
agreement among such Entities as to how to allocate their portion of the
Sector’s or Sub-Sector’s share of Participant Expenses, such portion shall be
allocated among such Entities as follows: (i) for each Participant in the
Generation Sector represented by, or Individual RTO Participant that if a member
would be required to be represented by, a group voting member, the portion will
be allocated in the same proportion that the aggregate Governance Rating of
generation owned or controlled by the Participant represents of the total

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 49 Second Restated NEPOOL Agreement    
Section 15 - Relationships    

 

aggregate Governance Ratings owned or controlled by such Entities; (ii) for each
Participant in the Renewable Generation Sub-Sector represented by a Self-Defined
Renewable Generation Group Member that represents Participants with Renewable
Generation Resources with an aggregate Governance Rating of more than 15 MW, the
portion will be allocated in the same proportion that the Governance Rating of
Renewable Generation Resources owned or controlled by the Participants
represents of the total aggregate Governance Ratings owned or controlled by
Participants represented by the Self-Defined Renewable Generation Group Member;
and (iii) for Participants in the Transmission Sector (or Individual RTO
Participants deemed to be a member of the Transmission Sector), the portion will
be allocated equally among such Entities.

 

(g) For the purpose of determining the aggregate base MW charges under this
Section 14.2 to a member of the AR Sector (or an Individual RTO Participant
deemed to be an AR Sector member), “MW” shall mean the aggregate Governance
Rating of the Alternative Resources owned or controlled by such Entity and its
Related Persons that are not Participants.

 

SECTION 15

 

RELATIONSHIPS WITH THE SYSTEM OPERATOR

AND NEW ENGLAND STATE AUTHORITIES

 

15.1 Participants Agreement. The Participants Committee is authorized and
directed to approve the Participants Agreement to be entered into with the
System Operator and any amendments to the Participants Agreement which the
Committee may deem necessary or appropriate from time to time, and to evidence
that approval and agreement through the execution by the Chair of the
Participants Committee on behalf of NEPOOL of the Participants Agreement and
such amendments. The Participants Agreement shall specify (a) the processes by
which Participants will provide input to the System Operator, (b) the processes
by which the System Operator will receive, consider and respond to such input,
and (c) such other rights and obligations of the Participants and the System
Operator with respect to the System Operator as shall be agreed to and set forth
therein. Each Participant shall comply with the terms and conditions of the
Participants Agreement as amended, modified, and restated from time to time, to
the same extent as if the Participant were an Individual RTO Participant.

 

15.2 New England State Authorities. NEPOOL and its committees shall consult and
coordinate from time to time with the relevant state regulatory, siting and
other authorities of the six New England states.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 50 Second Restated NEPOOL Agreement    
Section 16 - Miscellaneous Provisions    

 

SECTION 16

 

MISCELLANEOUS PROVISIONS

 

16.1 Payment of Pool Charges; Termination of Status as Participant.

 

(a) Any Participant shall have the right to terminate its status as a
Participant upon no less than sixty (60) days’ prior written notice given to the
Secretary of the Participants Committee.

 

(b) If at any time during the term of this Agreement a receiver or trustee of a
Participant is appointed or a Participant is adjudicated bankrupt or an order
for relief is entered under the Federal Bankruptcy Code against a Participant or
if there shall be filed against any Participant in any court (pursuant to the
Federal Bankruptcy Code or any statute of Canada or any state or province) a
petition in bankruptcy or insolvency or for reorganization or for appointment of
a receiver or trustee of all or a portion of the Participant’s property, and
within ninety (90) days after the filing of such a petition against the
Participant, the Participant shall fail to secure a discharge thereof, or if any
Participant shall file a petition in voluntary bankruptcy or seeking relief
under any provision of any bankruptcy or insolvency law or shall make an
assignment for the benefit of creditors, the Participants Committee may
terminate such Participant’s status as a Participant as of any time thereafter.

 

(c) Each Participant is obligated to pay when due all amounts invoiced to it by
NEPOOL, or by the System Operator on its own behalf or on behalf of NEPOOL, in
accordance with ISO Operating Documents. If a Participant fails to meet its
obligations hereunder, NEPOOL may terminate such member’s status as a
Participant. If a Participant disputes an invoice with respect to charges
hereunder, it shall be entitled to continue to remain a member so long as the
Participant (i) continues to make all payments not in dispute, and (ii) pays
into an independent escrow account the portion of the invoice in dispute,
pending resolution of the dispute.

 

(d) In the event a Participant fails, for any reason other than a billing
dispute as described in subsection (c) of this Section 16.1, to pay when due all
amounts invoiced to it by NEPOOL, or by the System Operator on its own behalf or
on behalf of NEPOOL (a “Payment Default”), or the Participant fails to perform
any other obligation under this Agreement, and such failure continues for at
least five (5) days in the case of a Payment Default and for at least ten
(10) days in the case of any other default, NEPOOL, or the System Operator on
behalf of NEPOOL, may (but shall not be required to) notify such Participant in
writing, electronically and by first class mail sent in each case to such
Participant’s member or alternate on the Participants Committee or billing
contact, that it is in default, and NEPOOL may initiate a proceeding before the
Commission to terminate such Participant’s status as a Participant.
Simultaneously with the giving of the notice described in the preceding sentence
in the case of a Payment Default and within ten (10) days after the giving of
such notice in the case of any other default (unless the

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 51 Second Restated NEPOOL Agreement    
Section 16 - Miscellaneous Provisions    

 

default giving rise to such notice is cured during such period), NEPOOL, or the
System Operator on behalf of NEPOOL, shall notify each other member and
alternate on the Participants Committee and each Participant’s billing contact
of the identity of the Participant receiving such notice, whether such notice
relates to a Payment Default, or to another failure to perform obligations under
this Agreement, and the actions NEPOOL and/or the System Operator on behalf of
NEPOOL plans to take and/or has taken in response to such default. Pending
Commission action on such termination, NEPOOL may suspend the Participant’s
rights under this Agreement on or after fifty (50) days after the giving of such
notice and the initiation of such proceeding, in accordance with Commission
policy, unless the Participant cures the default within such period. Nothing set
forth in this Section 16.1 is intended to limit the additional provisions of the
Information Policy, or the financial assurance or billing policies attached to
the Tariff relating to defaults. Each Participant that fails to perform any of
its obligations under this Agreement shall reimburse NEPOOL and the System
Operator for all of the fees, costs and expenses that they incur as a result of
such failure, including without limitation all fees, costs and expenses related
to proceedings to terminate such Participant.

 

(e) No such termination of a Participant’s status as a Participant shall affect
any obligation of, or to, such former Participant incurred prior to the
effective time of such termination.

 

The provisions of this Section 16.1 shall not be amended without the consent of
the System Operator.

 

16.2 Assignment. This Agreement shall inure to the benefit of, and shall be
binding upon, the successors and assigns of the respective signatories hereto,
but no assignment shall be made to an Entity that is not a Participant without
the written consent of the Participants Committee.

 

16.3 Force Majeure. A Participant shall not be considered to be in default in
respect of any obligation hereunder if prevented from fulfilling such obligation
by an event of Force Majeure. An event of Force Majeure means any act of God,
labor disturbance, act of the public enemy, war, insurrection, riot, fire, storm
or flood, explosion, breakage or accident to machinery or equipment, any
Curtailment, any order, regulation or restriction imposed by a court or
governmental military or lawfully established civilian authorities, or any other
cause beyond a Participant’s control, provided that no event of Force Majeure
affecting any Participant shall excuse that Participant from making any payment
that it is obligated to make under this Agreement. A Participant whose
performance under this Agreement is hindered by an event of Force Majeure shall
make all reasonable efforts to perform its obligations under this Agreement, and
shall promptly notify the Participants Committee of the commencement and end of
any event of Force Majeure.

 

16.4 Waiver of Defaults. No waiver of the performance by a Participant of any
obligation under this Agreement or with respect to any default or any other
matter arising in

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 52 Second Restated NEPOOL Agreement    
Section 16 - Miscellaneous Provisions    

 

connection with this Agreement shall be effective unless given by the
Participants Committee. Any such waiver by the Participants Committee in any
particular instance shall not be deemed a waiver with respect to any subsequent
performance, default or matter.

 

16.5 Other Contracts. No Participant shall be a party to any other agreement
which in any manner is inconsistent with its obligations under this Agreement.

 

16.6 Liability and Insurance.

 

(a) Each Participant will indemnify and save each of the other Participants, its
officers, directors and Related Persons (each an “Indemnified Party”) harmless
from and against all actions, claims, demands, costs, damages and liabilities
asserted by a third party against the Indemnified Party seeking indemnification
and arising out of or relating to bodily injury, death or damage to property
caused by or sustained in connection with the participation by such Participant
in the committee processes that are the subject of this Agreement, except (i) to
the extent that such liabilities result from the negligence or willful
misconduct of the Participant seeking indemnification, and (ii) each Participant
shall be responsible for all claims of its own employees, agents and servants
growing out of any workmen’s compensation law. The amount of any indemnity
payment under the provisions of this Section 16.6 shall be reduced (including,
without limitation, retroactively) by any insurance proceeds or other amounts
actually recovered by the Indemnified Party in respect of the indemnified
action, claim, demand, cost, damage or liability. Notwithstanding the foregoing,
no Participant shall be liable to any Indemnified Party for any claim for loss
of profits or revenues, attorneys’ fees or costs arising from the foregoing or
for any other indirect, incidental, special, consequential, punitive, or
multiple damages or loss; provided, however, that nothing herein shall reduce or
limit the obligations of any Participant to Non-Participants.

 

(b) Each Participant shall furnish, at its sole expense, such insurance coverage
as the Participants Committee may reasonably require with respect to its
obligation pursuant to Section 16.6(a).

 

16.7 Records and Information. Each Participant shall make reasonable efforts to
furnish to a NEPOOL committee such records, reports and information as such
NEPOOL committee may reasonably request for the administration of this
Agreement, provided the confidentiality thereof is protected in accordance with
the Information Policy. Each Participant shall also provide records, reports and
information to the System Operator in accordance with the terms and conditions
of the Participants Agreement, the MPSA, and the TOA, and subject to the terms
and conditions of the Information Policy.

 

16.8 Construction.

 

(a) The Table of Contents contained in this Agreement and the headings of the
Sections of this Agreement are intended for convenience only and shall not be
deemed to be part of this Agreement or considered in construing it.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 53 Second Restated NEPOOL Agreement    
Section 16 - Miscellaneous Provisions    

 

(b) This Agreement shall be interpreted, construed and governed in accordance
with the laws of the State of Connecticut.

 

16.9 Amendment.

 

(a) Subject to the provisions of this Section 16.9, this Agreement and any
attachment or exhibit hereto may be amended from time to time by vote of the
Participants in accordance with Section 6.10 and approval by the Board of
Directors of the System Operator for amendments to any Sections requiring such
approval. Any amendment to this Agreement so approved shall be in writing and
shall bind all Participants regardless of whether they have executed a ballot in
favor of such amendment. An Amendment shall become effective on the date
specified in the amendment; provided that no provision of such an amendment that
conflicts with the Participants Agreement shall become effective. Nothing herein
shall be construed to prevent any Participant from challenging any proposed
amendment before a court or regulatory agency on the ground that the proposed
amendment or its application to the Participant is in violation of law or of
this Agreement.

 

(b) This Agreement shall not be amended or construed to include any provision
which conflicts with or modifies any provision of the Tariff, TOA, the MPSA or
the Participants Agreement, or which expands, diminishes or otherwise affects
any rights or obligations of any party to such agreements, and no Participant
shall make a filing with the Commission that is inconsistent with the foregoing.

 

16.10 Termination. This Agreement shall continue in effect until terminated, in
accordance with the Commission’s regulations, by Participants represented by
members of the Participants Committee having Member Fixed Voting Shares equal to
at least 70% of the Member Fixed Voting Shares of all Participants. No such
termination shall relieve any party of any obligation arising prior to the
effective time of such termination. Further, no such termination shall relieve
any party of its obligations under the Participants Agreement or Tariff, which
shall continue under each until the party’s status thereunder is separately
terminated as provided in that Agreement or Tariff.

 

16.11 Notices to Participants, Committees, or Committee Members.

 

(a) Any notice, demand, request or other communication required or authorized by
this Agreement to be given to any Participant shall be in writing, and shall be
(i) personally delivered to the Participants Committee member or alternate
representing that Participant; (ii) mailed, postage prepaid, to the Participant
at the address of its member on the Participants Committee as set out in the
NEPOOL roster; (iii) sent by facsimile (“faxed”) to the Participant at the fax
number of its member on the Participants Committee as set out in the NEPOOL
roster; or (iv) delivered electronically to the Participant at the electronic
mail address of its member on the Participants Committee or at the address of
its principal office. The designation of any such address may be changed at any
time by written notice delivered to the

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 54 Second Restated NEPOOL Agreement    

Section 16 - Miscellaneous Provisions

   

 

Secretary of the Participants Committee, who shall cause such change to be
reflected in the NEPOOL roster.

 

(b) Any notice, demand, request or other communication required or authorized by
this Agreement to be given to any NEPOOL committee shall be in writing and shall
be delivered to the Secretary of the committee. Each such notice shall either be
personally delivered to the Secretary, mailed, postage prepaid, or sent by
facsimile (“faxed”) to the Secretary at the address or fax number set out in the
NEPOOL roster, or delivered electronically to the Secretary. The designation of
such address may be changed at any time by written notice delivered to each
Participant.

 

(c) Any notice, demand, request or other communication required or authorized by
this Agreement to be given to the Review Board shall be in writing and shall be
delivered to the Board’s administrative office set out in the Review Board’s
Rules of Procedure. Each such notice shall either be personally delivered to the
Board’s administrative office, or mailed, postage prepaid, to the Board or
delivered electronically to the Board at the address set out in the Review
Board’s Rules of Procedure. The designation of such address may be changed at
any time by written notice delivered to each Participant.

 

(d) Any notice, demand, request or other communication required or authorized by
this Agreement to be given to a member or alternate to that member of a
Principal Committee (for the purposes of this Section 16.11, individually or
collectively, the “Committee Member”) shall be (i) personally delivered to the
Committee Member; (ii) mailed, postage prepaid, to the Committee Member at the
address of the Committee Member set out in the NEPOOL roster; (iii) faxed to the
Committee Member at the fax number of the Committee Member set out in the NEPOOL
roster; or (iv) delivered electronically to the Committee Member at the
electronic mail address of the Committee Member set out in the NEPOOL roster.
The designation of any such address may be changed at any time by written notice
delivered to the Secretary of the Principal Committee on which the Committee
Member serves, who shall cause such change to be reflected in the NEPOOL roster.

 

(e) To the extent that the Participants Committee is required to serve upon any
Participant a copy of any document or correspondence filed with the Commission
under the Federal Power Act or the Commission’s rules and regulations
thereunder, by or on behalf of any Principal Committee, such service may be
accomplished by electronic delivery to the Participant at the electronic mail
address of its Participants Committee member and alternate. The designation of
any such address may be changed at any time by written notice delivered to the
Secretary of the Participants Committee.

 

(f) Any such notice, demand or request so addressed and mailed by registered or
certified mail shall be deemed to be given when so mailed. Any such notice,
demand, request or other communication sent by regular mail or faxed or
delivered electronically shall be deemed

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 55 Second Restated NEPOOL Agreement    

Section 16 - Miscellaneous Provisions

   

 

given when received by the Participant, Committee Member, or Secretary of the
NEPOOL committee, whichever is applicable.

 

16.12 Severability and Renegotiation.

 

(a) If any provision of this Agreement is held by a court or regulatory
authority of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall continue in full force and effect and shall in no way be affected,
impaired or invalidated, except as otherwise explicitly provided in this
Section.

 

(b) If any provision of this Agreement is held by a court or regulatory
authority of competent jurisdiction to be invalid, void or unenforceable, or if
this Agreement is modified or conditioned by a regulatory authority exercising
jurisdiction over this Agreement, the Participants shall endeavor in good faith
to negotiate such amendment or amendments to this Agreement as will restore the
relative benefits and obligations of the Participants under this Agreement
immediately prior to such holding, modification or condition. If after sixty
(60) days such negotiations are unsuccessful the Participants may exercise their
withdrawal or termination rights under this Agreement.

 

16.13 No Third-Party Beneficiaries. This Agreement is intended to be solely for
the benefit of the Participants and their respective successors and permitted
assigns and, unless expressly stated herein, is not intended to and shall not
confer any rights or benefits on any third party (other than successors and
permitted assigns) not a signatory hereto.

 

16.14 Counterparts. This Agreement may be executed in any number of
counterparts, and each executed counterpart shall have the same force and effect
as an original instrument and as if all the parties to all of the counterparts
had signed the same instrument. Any signature page of this Agreement may be
detached from any counterpart of this Agreement without impairing the legal
effect of any signatures thereon, and may be attached to another counterpart of
this Agreement identical in form hereto but having attached to it one or more
signature pages.

 

IN WITNESS WHEREOF, the signatories have caused this Agreement to be executed by
their duly authorized officers or representatives.

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          



--------------------------------------------------------------------------------

New England Power Pool   Sheet No. 56 Second Restated NEPOOL Agreement    

Schedule 3.1 - Participant Transmission Owners

   

 

Schedule 3.1

 

Participant Transmission Owners

 

Bangor Hydro-Electric Company

 

Boston Edison Company

 

Cambridge Electric Light Company

 

Canal Electric Company

 

Central Maine Power Company

 

Commonwealth Electric Company

 

The Connecticut Light and Power Company

 

Holyoke Power and Electric Company

 

Holyoke Water Power Company

 

New England Power Company

 

Public Service Company of New Hampshire

 

The United Illuminating Company

 

Vermont Electric Power Company

 

Western Massachusetts Electric Company

 

Issued by:    David T. Doot, Secretary    Effective:    February 1, 2005
Issued on:    September 13, 2004          